       Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 1 of 128




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

RICHARD MARTIN, LORI LESSER,             *
LEIDIANA LLERENA, DAVID                  *
GUTFELD, and all others similarly situated,
                                         *
                                         *
           Plaintiffs,                   *                   CIVIL ACTION
                                         *
       –v–                               *                   1:19 Civ. 01707 (AJN) (BCM)
                                         *
TIAA BANK, FSB, f/k/a Everbank Financial *                   (JURY TRIAL DEMAND)
Corp.,                                   *
                                         *
           Defendant.                    *
                                         *
 ************************ *

                       SETTLEMENT AGREEMENT AND RELEASE

       This Settlement Agreement and Release (“Agreement”) is hereby entered into by and

between Defendant TIAA, FSB, d/b/a TIAA Bank, formerly known as EverBank, a Federal

Savings Bank (“TIAA Bank”), Richard Martin, Lori Lesser, Leidiana Llerena and David Gutfeld

(“Named Plaintiffs”), and Nicholas Borruso, Donald Degli, Bryan Distefano, Christina Dove,

Christine Fletcher, Cheryl Freeman, Christopher Gough, David Harding, Omar Hassan, Donna

Hutchinson, Ashley Messenger, Mohamed Monem, Linda Munoz, Marc Nathan, Steve Orsak,

Peter Schleider, Alan Schlossman, Julie Teitel, John Weekes, Lawrence Zezima, Steven Zias,

Philip Howell, Jeffrey Krueger, Stephen Albeck, Stephen Barr, Robert Bachman, Michael Otto,

Christopher Goodman, Paul Crowley, Lance Wycoff, Matthew Ramsey, Yolanda Liu, Nick

Pourakis, Jayne Timlin, Jennifer Stanley, Kevin Dougherty, Elizabeth Hontz, Daniel Hayes,

Anthony Alba, Andrew Riley, William Reese, Allen Lewis, Cynthia Barker, David Wolfe, Thomas

Reber, Brandon Tuten, Robert True, Guillermo Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-

In Plaintiffs”). Collectively, the Named Plaintiffs and Opt-Ins Plaintiffs are hereinafter referred to

                                                  1
       Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 2 of 128




as “Plaintiffs.” TIAA Bank and Plaintiffs collectively are referred to in this Agreement as the

“Parties.”

                                           RECITALS

       WHEREAS, Named Plaintiffs filed a Complaint in the United States District Court for

the Southern District of New York (the “Court”) against TIAA Bank on February 22, 2019, in a

putative collective and class action titled Martin, et al. v. TIAA Bank, FSB, f/k/a Everbank

Financial Corp., No. 19 Civ. 01707 (AJN) (BCM) (the “Lawsuit”), asserting the following claims

under the Fair Labor Standards Act (“FLSA”), the New York Labor Law (“NYLL”) and the New

Jersey Wage Law (“NJWL”) and their implementing regulations: unpaid minimum and overtime

wages under the FLSA, NYLL and NJWL; spread of hours pay under the NYLL; liquidated

damages and/or punitive damages; pre-and post-judgment interest; attorneys’ fees and costs

(collectively, the “Claims”);

       WHEREAS, subsequent to the filing of the Lawsuit, the Opt-In Plaintiffs each individually

opted in to the Lawsuit by signing a Consent to Join Lawsuit form authorizing Frank, Weinberg

and Black, P.L, Swartz Swidler, L.L.C., Robert D. Soloff, P.A. and Meredith Malatino Law, L.L.C.

(“Plaintiffs’ Counsel”) to serve as Plaintiffs’ counsel and to “mak[e] decisions on my behalf in this

litigation, including entering into settlement agreements pertaining to this matter” and agreeing “to

be included as a party and to be bound by any judgment in the claims asserted against [TIAA

Bank]”;

       WHEREAS, Plaintiffs allege in the Lawsuit, among other things, that they were

misclassified as “exempt” from the requirements of the FLSA and state law;

       WHEREAS, TIAA Bank has denied from the outset, and continues to deny, any and all

liability, culpability, negligence or wrongdoing of any kind. TIAA Bank specifically denies that



                                                 2
       Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 3 of 128




Plaintiffs were misclassified under the FLSA or state law;

       WHEREAS, in the Lawsuit, TIAA Bank filed a Motion to Compel Arbitration andthe

Court subsequently issued its Opinion and Order [ECF Doc. 51] granting the Motion to Compel

Arbitration as to Named Plaintiffs David Gutfeld and Lori Lesser, and denying the request to stay

proceedings;

       WHEREAS, the Parties desire to settle all pending claims, including for Named Plaintiffs

David Gutfeld and Lori Lesser during the time period covered by the arbitration provisions in

TIAA Bank’s policies as to which the Court ordered arbitration in its Opinion and Order [ECF

Doc. 51];;

       WHEREAS, in the Lawsuit, Plaintiffs have not moved for certification, conditional or

otherwise, of an FLSA collective action or Rule 23 class action;

       WHEREAS, on September 6, 2018, prior to the filing of the Lawsuit, Opt-In Plaintiffs

Robert True and Guillermo Cacho, through Plaintiffs’ Counsel, filed a Demand for Arbitration

against TIAA Bank with the American Arbitration Association, pursuant to an arbitration

provision in TIAA Bank’s policies, and the arbitration is styled True, et al. v. TIAA Bank, f/k/a

Everbank Financial Corp., AAA Case No 01-18-003-3453 (the “Arbitration”);

       WHEREAS, Opt-In Plaintiffs Omar Hassan, Joseph Kufner and Benjamin Mitas each

individually opted into the Arbitration by signing Consent to Opt-In forms in the Arbitration

authorizing Plaintiffs’ Counsel to represent them in the Arbitration and to “mak[e] decisions on

my behalf in this litigation, including entering into settlement agreements pertaining to this matter”

and agreeing “to be included as a part and to be bound by any judgments in the claims asserted

against [the Bank]”;




                                                  3
        Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 4 of 128




        WHEREAS, subsequently in the Arbitration, TIAA Bank and Opt-In Plaintiffs Robert

True, Guillermo Cacho, Omar Hassan, Joseph Kufner and Benjamin Mitas (these five Opt-In

Plaintiffs are referred to as the “True Opt-Ins” for purposes of referencing their role in the

Arbitration, but, as set forth above, they are also included in the definitions of “Opt-In Plaintiffs”

and “Plaintiffs” for all purposes in this Agreement) stipulated to the consolidation of the True Opt-

Ins’ claims in Arbitration before mutually-selected Arbitrator D. Andrew Byrne, which resulted in

the filing of an Amended Demand for Arbitration in July 2019, asserting the following claims

under the Fair Labor Standards Act (“FLSA”), the New York Labor Law (“NYLL”) and their

implementing regulations: unpaid minimum and overtime wages under the FLSA and NYLL,

spread of hours pay under the NYLL; liquidated damages ; pre-and post-judgment interest;

attorneys’ fees and costs;

        WHEREAS, the True Opt-Ins allege in the Arbitration, among other things, that they were

misclassified as “exempt” from the requirements of the FLSA and state law;

        WHEREAS, TIAA Bank has denied from the outset in Arbitration, and continues to deny,

any and all liability, culpability, negligence or wrongdoing of any kind. In the Arbitration, TIAA

Bank specifically denies that Plaintiffs were misclassified under the FLSA or state law;

        WHEREAS, throughout the Arbitration and in this Agreement, the True Opt-Ins have been

represented by Plaintiffs’ Counsel and TIAA Bank has been and continues to be represented by

Leslie W. Ehret and Renee G. Culotta of the Frilot L.L.C. law firm (“TIAA Bank’s Counsel);

        WHEREAS, through discovery in the Lawsuit and the Arbitration, the Parties exchanged

thousands of pages of information and data, including but not limited to, personnel and payroll

data;




                                                  4
       Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 5 of 128




       WHEREAS, the Parties and their respective counsel engaged in extensive arm’s length

settlement negotiations to attempt to amicably and comprehensively resolve both the Lawsuit and

the Arbitration, including, without limitation, participating in two day-long mediation sessions, on

November 22, 2019, and April 1, 2020, with a board certified and highly experienced employment

litigation mediator Marlene Quintana, B.C.S., shareholder at the Gray Robinson law firm;

       WHEREAS, the True Opt-Ins filed Consents to Opt-In to the Lawsuit to be within this

Court’s jurisdiction and to effectuate this Agreement;

       WHEREAS, the purpose of this Agreement is to dismiss, with prejudice, the Lawsuit, the

Arbitration, and Named Plaintiffs Lori Lesser and David Gutfeld’s claims as to which the Court

ordered arbitration in its Opinion and Order [ECF Rec.Doc 51] (hereafter agreed by the Parties to

be included when referring to the Lawsuit and the Arbitration) and to settle fully and finally, and

forever compromise and discharge all Released Claims (as defined below) that all Plaintiffs have

or may have against TIAA Bank;

       WHEREAS, the Parties expressly acknowledge that nothing in this Agreement, nor the

fact of the Agreement itself, shall be construed or deemed an admission of liability, culpability,

negligence or wrongdoing of any kind by TIAA Bank;

       WHEREAS, the Parties expressly acknowledge that, with the exception of Plaintiffs, no

former employees of TIAA Bank will relinquish, waive or settle any rights by virtue of this

Agreement;

       WHEREAS, to the extent there may be monies owed to Plaintiffs under the FLSA, the

NYLL, and/or the NJWL, the Parties acknowledge that there is a genuine good faith dispute over,

among other things, whether the Plaintiffs were properly classified as exempt from the overtime

pay requirements of the FLSA, NYLL and/ or NJWL, based on their performance of outside sales



                                                 5
        Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 6 of 128




work for TIAA Bank and the number of hours worked by Plaintiffs;

        WHEREAS, the Parties have analyzed and evaluated the merits of the claims made against

TIAA Bank and the defenses raised by TIAA Bank in the Lawsuit and the defenses raised by TIAA

Bank in the Arbitration, and, based upon that analysis and evaluation, and recognizing the

substantial risks of continued litigation, the Parties are satisfied that the terms and conditions of

this Agreement are fair, reasonable, and adequate, and that this Agreement is in the best interest

of all Parties;

        NOW THEREFORE, in consideration of the mutual covenants and promises set forth in

this Agreement, as well as the good and valuable consideration provided for herein, the Parties

hereto agree to a full and complete settlement of the Lawsuit and Arbitration and release of all

claims in both the Lawsuit and the Arbitration on the following terms and conditions:

1.      SETTLEMENT PAYMENT, DISTRIBUTION, AND PAYOUT

          A. Negotiated Settlement Payment

        TIAA Bank agrees to pay the total gross sum of Three and one-half Million Dollars and

Zero Cents ($3,500,000.00) (the “Negotiated Settlement Payment”) for the purpose of settling the

Lawsuit and the Arbitration under the terms of this Agreement, including, but not limited to, for

the releases set forth in Section 2(A) of this Agreement and the dismissal with prejudice of the

Lawsuit and the Arbitration. Payment of the Negotiated Settlement Payment due under this

Agreement is contingent upon the Court entering an Order approving this Agreement, as set forth

in Section 3 of this Agreement.

          B. Calculation of Settlement Amount

        Each Plaintiff’s Individual Settlement Allocation (“Allocation”) is based upon the

following allocation formula, which itself is based upon data produced by TIAA Bank in the



                                                 6
       Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 7 of 128




Lawsuit and Arbitration. Other than agreeing that it has provided accurate and complete pay

records for each Plaintiff, TIAA Bank does not otherwise take a position regarding whether the

Allocation is accurate.

       Allocation under this Agreement shall be as follows. First, each Plaintiff shall receive a

Base Payment of $10,000. In addition to that Base Payment amount, each Plaintiff shall be entitled

to receive his/her Pro Rata Amount of the Net Fund, as detailed below.

       The Net Fund is equal to the Negotiated Settlement Payment, reduced by service payments

to Named Plaintiffs, Plaintiffs’ attorneys fees, Lawsuit and Arbitration costs, and $540,000 in Base

Payments ($10,000 per Plaintiff multiplied by 54 Plaintiffs).

       Each Plaintiff’s Pro Rata Amount share of the Net Fund, is calculated per the following

formula:

       (1) First, Average Period Pay is computed per each Plaintiff, through the following

           calculation: The sum of all compensation provided to Plaintiff during the applicable

           statute of limitations period divided by the number of pay periods the Plaintiff worked

           during the statute of limitations period;

       (2) From there, Average Period Pay is multiplied by the number of pay periods worked for

           each Plaintiff. That amount is then divided by the sum of the aggregate of these

           calculations for all Plaintiffs, to arrive at the Pro Rata Percentage.

       (3) The Pro Rata Percentage is multiplied by the Net Fund to arrive at a dollar figure which

           represents the specific Pro Rata Amount for each Plaintiff, which is provided, (in

           addition to the $10,000 Base Payment, to each Plaintiff).

       The total to be provided under this calculation for each Plaintiff is set out in Table 1, is

       attached to this Agreement.



                                                  7
       Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 8 of 128




          C. Service Award

       Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David Gutfeld will

each receive Two Thousand Five Hundred Dollars and Zero Cents ($2,500.00) to be assessed from

the Negotiated Settlement Payment as a service award in consideration of the contributions they

have made to advance the prosecution and resolution of the Lawsuit.

          D. Attorneys’ Fees and Costs

       Plaintiffs acknowledge that the attorneys’ fees and costs allocated in this Agreement are

fair and reasonable and in accordance with the Representation Agreements executed by the Named

Plaintiffs in this case, which provide Plaintiffs’ Counsel’s attorneys’ fees will be 33 1/3% of any

settlement amount plus reasonable costs.

          E. Allocation

       The Negotiated Settlement Payment shall be allocated to Plaintiffs, as defined in Section

1(B) of this Agreement, and for service awards, attorneys’ fees and costs, as follows.

Table 1

 PLAINTIFF                           PAYMENT
 ALAN M SCHLOSSMAN                   $   25,587.76
 ALLEN E LEWIS                       $   44,601.65
 ANDREW T RILEY                      $   50,424.13
 ANTHONY ALBA                        $   20,434.49
 ASHLEY E MESSENGER                  $   64,314.60
 BENJAMIN W MITAS                    $   26,235.87
 BRANDON Z TUTEN                     $   27,204.13
 BRYAN DISTEFANO                     $  116,305.97
 CHERYL L FREEMAN                    $   16,503.59
 CHRISTINA M COKELEY
 DOVE                                 $     13,953.85
 CHRISTINE FLETCHER                   $     19,487.45
 CHRISTOPHER C GOUGH                  $     24,775.53
 CHRISTOPHER R GOODMAN                $     68,967.05
 CYNTHIA BARKER                       $     53,104.08
 DANIEL L HAYES                       $     13,421.00
                                                8
     Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 9 of 128




DAVID H GUTFELD              $    35,073.40
DAVID R WOLFE                $    21,117.73
DAVID W HARDING              $    21,291.30
DONALD P DEGLI               $    14,939.38
DONNA L HUTCHINSON           $    13,158.08
ELIZABETH A HONTZ            $    70,099.64
GUILLERMO A CACHO            $    11,503.34
JAYNE E TIMLIN               $    60,153.05
JEFFREY A KRUEGER            $    30,707.88
JENNIFER STANLEY             $    17,404.03
JOHN W WEEKES                $    33,566.53
JOSEPH M KUFNER              $    18,382.24
JULIE L TEITEL               $   104,531.50
KEVIN DOUGHERTY              $    33,645.78
LANCE L WYCOFF               $    19,051.63
LAWRENCE ZEZIMA              $    37,066.87
LEIDIANA T LLERENA           $    20,909.14
LINDA K MUNOZ                $    44,593.68
LORI GUTHART-LESSER          $    51,074.74
MARC A NATHAN                $    18,218.21
MATTHEW B RAMSEY             $    46,098.10
MICHAEL L OTTO               $    25,379.12
MOHAMED MONEM                $    44,142.03
NICHOLAS C POURAKIS          $    20,316.53
NICHOLAS G BORRUSO           $   107,802.64
OMAR M HASSAN                $    65,632.37
PAUL CROWLEY                 $    30,264.62
PETER SCHLEIDER              $    35,569.42
PHILIP Q HOWELL              $    21,103.62
RICHARD J MARTIN             $    14,691.19
ROBERT B BACHMAN IV          $    80,641.94
ROBERT S TRUE                $    21,108.01
STEPHEN L ALBECK             $    67,371.33
STEPHEN S BARR               $    64,460.65
STEVE M ORSAK                $    77,193.58
STEVEN ZIAS                  $    14,233.36
THOMAS M REBER JR            $   119,885.43
WILLIAM S REESE              $    51,652.60
YOLANDA Y LIU                $   143,460.51

Service Payments            $    10,000.00

                                      9
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 10 of 128




 Litigation Costs                    $     10,517.00
 Attorney’s Fees                     $     1,166,666.00


         F. Timing of Payment

       TIAA Bank shall pay the Negotiated Settlement Payment by delivering to Plaintiffs’

Counsel, within thirty (30) days after the Court’s entry of an order approving the Parties’

Settlement as set out in this Agreement, separate checks, each of which shall be made payable to

each one of the Plaintiffs and to Plaintiffs’ Counsel, for the amounts set forth in Section 1(E) of

this Agreement.

         G. Taxes

       For purposes of tax withholding, fifty percent (50%) of the payment to each Plaintiff set

forth in Section 1(E) above shall be deemed wage income subject to withholding pursuant to IRS

Tax Form W-2 and fifty percent (50%) of the payment to each Plaintiff set forth in Section 1(E)

above shall be deemed non-wage income in the form of alleged liquidated damages and interest

not subject to withholding pursuant to IRS Tax Form W-9. TIAA Bank shall deduct all appropriate

and necessary taxes from the aforementioned wage payments and shall pay the applicable

employer’s portion of the taxes due. TIAA Bank shall provide each with all appropriate tax

withholding statements, such as W-2 and 1099 Tax Forms, as required by law. TIAA Bank shall

make the payment to Plaintiffs’ Counsel without deductions or withholdings, subject to IRS Tax

Form W-9. Plaintiffs and Plaintiffs’ Counsel are solely responsible for complying with all tax

obligations arising from the receipt of their respective portions of the Negotiated Settlement

Payment.

       Plaintiffs agree to hold TIAA Bank harmless against, defend against, and indemnify TIAA

Bank for any and all claims by the Internal Revenue Service or any other taxing authority or other



                                                10
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 11 of 128




governmental agency (whether federal, state or local), which may be made against TIAA Bank

arising out of or relating to Plaintiffs’ failure to pay any taxes they have been determined to owe

on the payments made by TIAA Bank to Plaintiffs pursuant to this Agreement. Plaintiffs’ Counsel

agree to hold TIAA Bank harmless against, defend against, and indemnify TIAA Bank for any and

all claims by the Internal Revenue Service or any other taxing authority or other governmental

agency (whether federal, state or local), which may be made against TIAA Bank arising out of or

relating to Plaintiffs’ Counsel’s failure to pay any taxes they have been determined to owe on the

payment of attorney’s fees and costs made by TIAA Bank to Plaintiffs’ Counsel pursuant to this

Agreement. Nothing herein shall be construed to render Plaintiffs or Plaintiffs’ Counsel

responsible for any taxes, insurance, or related payments subsequently determined to be the sole

responsibility of TIAA Bank.

         H. No Other Payment Due

       Except as specifically provided in this Agreement, Plaintiffs agree that they are not entitled

to any other payments for salary, benefits, wages, bonuses, allowances, compensatory time,

severance pay, notice pay, vacations or holidays, accrued leave, paid leave, or any other form or

kind of payment or compensation from TIAA Bank for any work they performed for TIAA Bank,

including its officers, directors, trustees, agents, employees, attorneys, insurers, representatives,

predecessors, successors, and assigns, both individually and in their official capacities, to the date

the Parties execute this Agreement.

2.     RELEASES

         A. Releases by Plaintiffs

       In consideration of the promises and actions of TIAA Bank set out in this Agreement,

including, without limitation, the payment of the Negotiated Settlement Payment, Plaintiffs hereby



                                                 11
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 12 of 128




unconditionally release and forever discharge TIAA Bank, including its officers, directors,

trustees, agents, employees, attorneys, insurers, representatives, predecessors, successors, and

assigns, both individually and in their official capacities, of and from any and all claims and causes

of action, in law or in equity, for damages, salaries, wages, compensation, commissions, draws,

spread-of-hours pay, statutory damages, unlawful wage deductions, misappropriation of gratuities,

overtime wages, uniform pay, monetary relief, and any other benefits of any kind, earnings, back

pay, liquidated, statutory, and other damages, statutory penalties, interest, attorneys' fees, and

costs, for the Claims and any other claim brought, and all such additional claims that could arise

out of the same factual predicate as the claims raised in the Lawsuit and Arbitration, including the

claims of Lori Lesser and David Gutfeld as to which the Court ordered arbitration in its Opinion

and Order [ECF Rec. Doc. 51], in the Lawsuit and the Arbitration under the FLSA, the NYLL, the

NJWL, the Wage Theft Prevention Act, and/ or any local, state, or federal wage statute, code, or

ordinance including, but not limited to, N.Y. Lab. Law §§ 650 et. seq., N.Y. Lab. Law §§ 190 et.

seq., N.Y. Lab. Law 160, et. seq., N.Y. Lab. Law §§ 215 and 218, 12 N.Y.C.C.R. § 142-2.1, et

seq., N.J. Stat. Ann. 34:11-56, et seq., N.J. Stat. Ann. 34:11-57, et. seq., (collectively, the

“Released Claims”).

         B. Limits on Releases

       Notwithstanding Section 2(A) above, the Parties acknowledge that this Agreement does

not limit any Party’s right, where applicable, and only to the extent such right cannot be waived or

released, to file or participate in an investigative proceeding of any federal, state, or local

governmental agency.




                                                 12
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 13 of 128




3.     COURT APPROVAL OF SETTLEMENT AGREEMENT

         A. Court Approval

       Upon the Parties’ approval of the Agreement form, Plaintiffs’ Counsel will file a joint letter

with the Court, approved by TIAA Bank’s Counsel, requesting the Court consider their joint

request for the appointment of Arbitrator Byrne as a Special Master to: (a) issue a reasoned opinion

as to the fairness and reasonableness of the Agreement as to the True Opt-Ins under the law

applicable in the United States Court of Appeals for the Second Circuit and the United States

District Court for the Southern District of New York, and (b) issue a Report and Recommendation

addressing the review and approval of the Agreement as to all Plaintiffs under the law applicable

in the United States Court of Appeals for the Second Circuit and the United States District Court

for the Southern District of New York.

       Plaintiffs’ Counsel and TIAA Bank’s Counsel will file with the Court a joint motion or

letter requesting the Court’s approval of this Agreement (“Approval Motion”) within 14 (fourteen)

days of the full execution of the Agreement by all Plaintiffs and TIAA Bank. The Approval Motion

may not be submitted until all Plaintiffs and TIAA Bank have fully executed the Agreement.

Plaintiffs’ Counsel will draft the Approval Motion, and TIAA Bank shall have an opportunity to

review and comment on the Approval Motion prior to its filing with the Court.

       If the Court appoints Arbitrator Byrne as a Special Master, the Parties will request that

Arbitrator Byrne issue his Report and Recommendation within fourteen (14) days of his receipt of

the Parties’ Approval Motion.

         B. Final Order and Judgment from the Court

      The joint motion or letter to approve settlement to be prepared by Plaintiffs’ Counsel will

seek to obtain from the Court, as a condition of settlement, a Final Order and Judgment. The



                                                13
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 14 of 128




proposed Final Order and Judgment will, among other things: (a) enter Judgment in accordance

with this Agreement, (b) approve the settlement as fair and reasonable, (c) dismiss the Lawsuit

against TIAA Bank with prejudice upon TIAA Bank’s compliance with the terms of payment of

the Negotiated Settlement Payment as set forth in in this Agreement, (d) incorporate the terms of

this Agreement, and (e) set forth that TIAA Bank has agreed to settle the Lawsuit without admitting

or conceding any liability or damages whatsoever. TIAA Bank shall have an opportunity to review

and comment on the proposed Final Order and Judgment prior to its filing with the Court. Within

seven (7) days of receipt of the Final Order and Judgment issued by the Court, Plaintiffs’ Counsel

will advise the Arbitrator in writing of the settlement approval and file with the American

Arbitration Association a Stipulation of Dismissal of the Arbitration with Prejudice.

      C.    Denial of Court Approval

       If the Court denies the Approval Motion and fails to issue a Final Order and Judgment,

then the Parties jointly agree to confer to determine whether Plaintiffs and TIAA Bank will seek

reconsideration of the ruling. Should reconsideration be filed and be denied, this Agreement shall

become null and void, both the Lawsuit and Arbitration will proceed as if no settlement had been

attempted with all pending issues and motions remaining, the Parties will stipulate in the Lawsuit

that the True Opt-Ins shall return to Arbitration in accordance with the Federal Arbitration Act

and pursuant to the applicable arbitration provision in TIAA Bank’s policies, and the Arbitration

shall continue to be heard by Arbitrator D. Andrew Byrne, and the claims of Plaintiffs David

Gutfeld and Lori Lesser which the Court held were subject to arbitration shall be subject to

arbitration in accordance with the Court’s Opinion and Order [ECF Rec. Doc. 51]..

4.     NO ADMISSION OF LIABILITY

       The Parties acknowledge and agree that this Agreement and the Negotiated Settlement



                                                14
       Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 15 of 128




Payment is made and received solely on a basis of a compromise of disputed claims, and that this

Agreement is not, and should not be construed to be an admission by TIAA Bank of any violation

of law, liability to Plaintiffs or to anyone else, or any wrongdoing whatsoever, nor is it, nor shall

it be construed as, an admission of any act or fact whatsoever, including, without limitation, to any

violation of federal, state, local or common law, statute, ordinance, directive, regulation or order,

as a result of or arising out of the matters set forth in the Complaint in the Lawsuit, the Amended

Demand in the Arbitration or that could have been raised in the Lawsuit or Arbitration, Plaintiffs’

employment relationship with TIAA Bank, Plaintiffs’ separation of employment with TIAA Bank,

and/ or otherwise.

5.      ACCORD AND SATISFACTION

        Should any action or proceeding be instituted by any of the Plaintiffs with respect to matters

herein settled, released or waived pursuant to this Agreement, other than an action or proceeding

to enforce the terms of this Agreement, this Agreement shall be deemed a full accord, satisfaction

and settlement of any such claim(s) and sufficient basis for immediate dismissal.

6.      NON-DISPARAGMENT

        The Plaintiffs agree that they will not disparage either verbally or in writing the character,

quality, or propriety of the person, personnel, or business operations of TIAA Bank. Nothing

herein shall preclude the Plaintiffs from making truthful references either verbally or in writing to

the character, quality, or propriety of the person, personnel, or business operations of TIAA Bank,

or shall preclude the Plaintiffs from making truthful statements about their experience in litigating

this action.

        If the Non-Disparagement provision contained in this Paragraph 6 is held to be invalid,

illegal, or incapable of being enforced, such term shall be deemed null and void and all other terms



                                                 15
       Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 16 of 128




of the Agreement shall remain in full force and effect.

7.     NO ASSIGNMENT

       Plaintiffs represent and warrant that they have not assigned, transferred, or purported to

assign or transfer, to any person or entity, any Released Claim or any portion thereof or interest

therein, including, but not limited to, any interest in the Lawsuit, the Arbitration, or any related

action and no lien exists therein.

8.     ENTIRE AGREEMENT

       This Agreement and all attachments, constitutes the entire Agreement between the Parties.

All prior and contemporaneous negotiations and understandings between the Parties shall be

deemed merged into and superseded by this Agreement. There are no representations, warranties,

understandings, or agreements other than those expressly set forth in this Agreement.

9.     WAIVER

       Failure to insist on compliance with any term, covenant or condition contained in this

Agreement shall not be deemed a waiver of that term, covenant or condition, nor shall any waiver

or relinquishment of any right or power contained in this Agreement at any one time or more times

be deemed a waiver or relinquishment of any right or power at any time or all times.

10.    MODIFICATION

       This Agreement may not be modified, altered or otherwise changed except by a written

agreement signed by the Parties affected by the modification, alteration, or change.

11.    BINDING EFFECT

       This Agreement shall be binding upon and inure to the benefit of the Parties, and the

Parties’ heirs, trustees, executors, administrators, successors, and assigns of the respective Parties.




                                                  16
       Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 17 of 128




12.    ARM’S LENGTH TRANSACTION

       The Parties have negotiated the terms and conditions of this Agreement at arm’s length,

through authorized and experienced counsel.

13.    CONSTRUCTION

       The terms and conditions of this Agreement have been negotiated by mutual agreement of

the Parties. Therefore, the terms and conditions of this Agreement are not intended to be, and shall

not be, construed against any Party by virtue of draftsmanship.

14.    GOVERNING LAW AND INTERPRETATION

       This Agreement shall in all respects be interpreted, enforced, and governed by and under

the laws of the State of New York, without regard to choice of law or conflict of laws principles,

to create a full and complete settlement and waiver of claims. To the extent that the law of the

United States governs any matter set forth herein, such federal law shall govern and shall create a

full and complete settlement and waiver of claims, as set forth herein (as well as the recitals hereto,

which have been incorporated fully herein). Venue for any dispute between the Parties related to

this Agreement shall lie in the United States District Court for the Southern District of New York

and in any other court of competent jurisdiction in New York County.

15.    COUNTERPARTS

       The Parties may execute this Agreement in counterparts, and execution in counterparts

shall have the same force and effect as if Plaintiffs and TIAA Bank have signed the same

instrument.

16.    SEVERABILITY

       If any term or provision in this Agreement, or the application thereof to any person or

circumstance, shall to any extent be determined by a court of competent jurisdiction to be invalid,



                                                  17
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 18 of 128




illegal, or unenforceable and cannot be modified to be enforceable, such provision shall

immediately become null and void, except for the release provisions. If any provision of this

Agreement is held to be unenforceable, such provision shall be considered to be distinct and

severable from the other provisions of this Agreement, and such unenforceability shall not affect

the validity and enforceability of the remaining provisions. To the extent that a court of competent

jurisdiction or governmental agency determines that any provision is invalid, illegal, or

unenforceable, the Parties shall execute a replacement provision that is valid, legal, and

enforceable.

17.    FACSIMILE/ELECTRONIC SIGNATURES

       Any Party may execute this Agreement by signing on the designated signature block below

and transmitting that signature page via facsimile, electronic mail, Echosign, and/ or DocuSign to

counsel for the other Party. Any signature made and transmitted by facsimile, electronic mail,

Echosign, and/ or DocuSign for the purpose of executing this Agreement shall be deemed an

original signature for purposes of this Agreement and shall be binding upon the Party whose

counsel transmits the signature page by facsimile, electronic mail, Echosign, and/ or DocuSign.

18.    ATTORNEYS’ FEES AND COSTS

       Except as explicitly provided elsewhere in this Agreement, each Party shall be solely

responsible for its or their own attorneys’ fees and costs in connection with the Lawsuit and the

Arbitration. However, the prevailing Party shall be entitled to recover all reasonable attorneys’

fees and costs incurred in the prosecution of any action to enforce the terms of this Agreement.

19.    FAIR AND REASONABLE SETTLEMENT

       The Parties agree that this Agreement and the payments called for by this Agreement are

fair and reasonable to all Parties, and that those payments and the other terms of this Agreement



                                                18
       Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 19 of 128




constitute a fair and reasonable settlement of the claims made in the Lawsuit and the Arbitration.

The Parties also agree that there was no undue influence, duress, overreaching, collusion, or

intimidation in reaching this Agreement, and that both Parties have sought and received the advice

of competent counsel as to the meaning and effect of each of the terms of this Agreement before

agreeing to sign it.

20.     NOTICES

        Unless otherwise provided for in this Agreement, written notices must be sent by e-mail

and overnight mail. Notices to TIAA Bank shall be sent to TIAA Bank’s Counsel: Leslie W. Ehret

(lehret@frilot.com) of Frilot L.L.C., 1100 Poydras Street, Suite 3700, New Orleans, LA 70163.

Notices    to   Plaintiffs   shall   be   sent   to        Plaintiffs’   Counsel:   Marc   A.   Silverman

(msilverman@fwblaw.net) of Frank, Weinberg and Black, P.L., 7805 SW 6th Court, Plantation,

Florida 33324, Justin L. Swidler (jswidler@swartz-legal.com) of Swartz Swidler, L.L.C., 1101

Kings Highway N, Ste. 402 Cherry Hill, NJ 08034, Robert D. Soloff (robert@solofflaw.com) of

Robert D. Soloff, P.A., 7805 SW 6th Court, Plantation, Florida 33324, and Carley Jane Skarbnik,

Esquire (cmeredith@meredithmalatinolaw.com) of Meredith Malatino, 411 Hackensack Ave.,

Suite 407, Hackensack, NJ 07601.

21.     FREE AND VOLUNTARY EXECUTION

        This Agreement has been executed freely, knowingly, and voluntarily by both Parties

without duress, coercion, or undue influence, with a full free understanding of its terms, and after

consultation with their respective attorneys, and other professional persons.

        IN WITNESS WHEREOF, the Parties hereto have executed, or caused their duly

authorized officer to execute, this Agreement.




                                                      19
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 20 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:   R True
                  R True (May 29, 2020 17:44 EDT)
                                                                             May 29, 2020

         Email: sayetrue@yahoo.com




                                                    20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 21 of 128


TIAA Settlement Agreement
Final Audit Report                                                          2020-05-29

  Created:             2020-05-29

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAuA85Fk1G_yF8ekir7_ID-0x73D20ikak




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    R True (sayetrue@yahoo.com) entered valid password.
    2020-05-29 - 9:44:06 PM GMT


    Web Form filled in by R True (sayetrue@yahoo.com)
    2020-05-29 - 9:44:35 PM GMT- IP address: 209.163.181.85


    Document emailed to R True (sayetrue@yahoo.com) for signature
    2020-05-29 - 9:44:38 PM GMT


    Email viewed by R True (sayetrue@yahoo.com)
    2020-05-29 - 9:48:23 PM GMT- IP address: 67.195.51.218


    E-signature verified by R True (sayetrue@yahoo.com)
    2020-05-29 - 9:48:36 PM GMT- IP address: 209.163.181.85


    Signed document emailed to Justin Swidler (jswidler@swartz-legal.com) and R True (sayetrue@yahoo.com)
    2020-05-29 - 9:48:36 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 22 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:   Joseph Kufner
                  Joseph Kufner (Jun 1, 2020 15:28 EDT)
                                                                             Jun 1, 2020

         Email: jkufner@yahoo.com




                                                          20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 23 of 128


TIAA Settlement Agreement
Final Audit Report                                                           2020-06-01

  Created:             2020-06-01

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAcUN8AVKCFNYZ11IqbsrJuuxHaLySefTa




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Joseph Kufner (jkufner@yahoo.com) entered valid password.
    2020-06-01 - 7:28:17 PM GMT


    Web Form filled in by Joseph Kufner (jkufner@yahoo.com)
    2020-06-01 - 7:28:55 PM GMT- IP address: 171.159.194.12


    Document emailed to Joseph Kufner (jkufner@yahoo.com) for signature
    2020-06-01 - 7:28:58 PM GMT


    Email viewed by Joseph Kufner (jkufner@yahoo.com)
    2020-06-01 - 7:29:26 PM GMT- IP address: 174.197.152.104


    E-signature verified by Joseph Kufner (jkufner@yahoo.com)
    2020-06-01 - 7:29:52 PM GMT- IP address: 171.159.194.12


    Signed document emailed to Justin Swidler (jswidler@swartz-legal.com) and Joseph Kufner
    (jkufner@yahoo.com)
    2020-06-01 - 7:29:52 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 24 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:                                                              Jun 1, 2020
                  Benjamin Mitas (Jun 1, 2020 21:16 GMT+1)

         Email: meganxo91@yahoo.com




                                                             20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 25 of 128


TIAA Settlement Agreement
Final Audit Report                                                        2020-06-01

  Created:             2020-06-01

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAA5LRuohyf_JarMkSxYlVGI_yomgPtNSLx




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Benjamin Mitas (meganxo91@yahoo.com) entered valid password.
    2020-06-01 - 8:14:50 PM GMT


    Web Form filled in by Benjamin Mitas (meganxo91@yahoo.com)
    2020-06-01 - 8:16:05 PM GMT- IP address: 79.168.52.128


    Document emailed to Benjamin Mitas (meganxo91@yahoo.com) for signature
    2020-06-01 - 8:16:08 PM GMT


    Email viewed by Benjamin Mitas (meganxo91@yahoo.com)
    2020-06-01 - 8:16:30 PM GMT- IP address: 212.82.108.34


    E-signature verified by Benjamin Mitas (meganxo91@yahoo.com)
    2020-06-01 - 8:16:32 PM GMT- IP address: 79.168.52.128


    Signed document emailed to Benjamin Mitas (meganxo91@yahoo.com) and Justin Swidler (jswidler@swartz-
    legal.com)
    2020-06-01 - 8:16:32 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 26 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:                                                              Jun 2, 2020
                  Omar Hassan (Jun 2, 2020 12:19 EDT)

         Email: Realtoromarhassan@gmail.com




                                                        20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 27 of 128


TIAA Settlement Agreement
Final Audit Report                                                          2020-06-02

  Created:             2020-06-02

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAA5A7F0a_nDiYzBdD8W39_6jQSzvntsro9




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Omar Hassan (Realtoromarhassan@gmail.com) entered valid password.
    2020-06-02 - 4:16:17 PM GMT


    Web Form filled in by Omar Hassan (Realtoromarhassan@gmail.com)
    2020-06-02 - 4:19:12 PM GMT- IP address: 107.77.226.231


    Document emailed to Omar Hassan (Realtoromarhassan@gmail.com) for signature
    2020-06-02 - 4:19:16 PM GMT


    Email viewed by Omar Hassan (Realtoromarhassan@gmail.com)
    2020-06-02 - 4:19:29 PM GMT- IP address: 74.125.210.62


    E-signature verified by Omar Hassan (Realtoromarhassan@gmail.com)
    2020-06-02 - 4:19:32 PM GMT- IP address: 107.77.226.231


    Signed document emailed to Justin Swidler (jswidler@swartz-legal.com) and Omar Hassan
    (Realtoromarhassan@gmail.com)
    2020-06-02 - 4:19:32 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 28 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:   Richard Martin
                  Richard Martin (Jun 2, 2020 14:30 EDT)
                                                                             Jun 2, 2020

         Email: rjmartin64@gmail.com




                                                           20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 29 of 128


TIAA Settlement Agreement
Final Audit Report                                                            2020-06-02

  Created:             2020-06-02

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAASnx0Zw3V5cwRpYJh30d4Whi9rEOk8RfW




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Richard Martin (rjmartin64@gmail.com) entered valid password.
    2020-06-02 - 6:28:10 PM GMT


    Web Form filled in by Richard Martin (rjmartin64@gmail.com)
    2020-06-02 - 6:30:28 PM GMT- IP address: 73.143.182.201


    Document emailed to Richard Martin (rjmartin64@gmail.com) for signature
    2020-06-02 - 6:30:32 PM GMT


    Email viewed by Richard Martin (rjmartin64@gmail.com)
    2020-06-02 - 6:30:41 PM GMT- IP address: 74.125.210.60


    E-signature verified by Richard Martin (rjmartin64@gmail.com)
    2020-06-02 - 6:30:44 PM GMT- IP address: 73.143.182.201


    Signed document emailed to Justin Swidler (jswidler@swartz-legal.com) and Richard Martin
    (rjmartin64@gmail.com)
    2020-06-02 - 6:30:44 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 30 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:   Lori Lesser
                  Lori Lesser (Jun 2, 2020 14:44 EDT)
                                                                             Jun 2, 2020

         Email: lgutlesser@gmail.com




                                                        20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 31 of 128


TIAA Settlement Agreement
Final Audit Report                                                            2020-06-02

  Created:             2020-06-02

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAn4yngwt1hX2CYIjDv4Drd-__LWX_tXz3




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Lori Lesser (lgutlesser@gmail.com) entered valid password.
    2020-06-02 - 6:44:03 PM GMT


    Web Form filled in by Lori Lesser (lgutlesser@gmail.com)
    2020-06-02 - 6:44:46 PM GMT- IP address: 69.124.84.207


    Document emailed to Lori Lesser (lgutlesser@gmail.com) for signature
    2020-06-02 - 6:44:49 PM GMT


    Email viewed by Lori Lesser (lgutlesser@gmail.com)
    2020-06-02 - 6:45:01 PM GMT- IP address: 74.125.210.60


    E-signature verified by Lori Lesser (lgutlesser@gmail.com)
    2020-06-02 - 6:45:05 PM GMT- IP address: 69.124.84.207


    Signed document emailed to Justin Swidler (jswidler@swartz-legal.com) and Lori Lesser
    (lgutlesser@gmail.com)
    2020-06-02 - 6:45:05 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 32 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:   Lawrence Zezima
                  Lawrence Zezima (Jun 2, 2020 16:31 EDT)
                                                                             Jun 2, 2020

         Email: lpzezima@gmail.com




                                                            20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 33 of 128


TIAA Settlement Agreement
Final Audit Report                                                           2020-06-02

  Created:             2020-06-02

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAb4soYxjDKHpMCbQjglJPlAwf7d5mkY5o




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Lawrence Zezima (lpzezima@gmail.com) entered valid password.
    2020-06-02 - 8:27:41 PM GMT


    Web Form filled in by Lawrence Zezima (lpzezima@gmail.com)
    2020-06-02 - 8:31:09 PM GMT- IP address: 73.23.12.158


    Document emailed to Lawrence Zezima (lpzezima@gmail.com) for signature
    2020-06-02 - 8:31:13 PM GMT


    Email viewed by Lawrence Zezima (lpzezima@gmail.com)
    2020-06-02 - 8:31:34 PM GMT- IP address: 74.125.210.36


    E-signature verified by Lawrence Zezima (lpzezima@gmail.com)
    2020-06-02 - 8:31:38 PM GMT- IP address: 73.23.12.158


    Signed document emailed to Justin Swidler (jswidler@swartz-legal.com) and Lawrence Zezima
    (lpzezima@gmail.com)
    2020-06-02 - 8:31:38 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 34 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:                                                              Jun 2, 2020
                  ASHLEY MESSENGER (Jun 2, 2020 13:55 PDT)

         Email: ashleymessenger@gmail.com




                                                             20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 35 of 128


TIAA Settlement Agreement
Final Audit Report                                                    2020-06-02

  Created:             2020-06-02

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAARQXOLyZ34Qd61wSjkP93EczLBZ5Rqbkd




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    ASHLEY MESSENGER (ashleymessenger@gmail.com) entered valid password.
    2020-06-02 - 8:54:02 PM GMT


    Web Form filled in by ASHLEY MESSENGER (ashleymessenger@gmail.com)
    2020-06-02 - 8:55:31 PM GMT- IP address: 68.104.232.219


    Document emailed to ASHLEY MESSENGER (ashleymessenger@gmail.com) for signature
    2020-06-02 - 8:55:36 PM GMT


    Email viewed by ASHLEY MESSENGER (ashleymessenger@gmail.com)
    2020-06-02 - 8:55:56 PM GMT- IP address: 68.104.232.219


    E-signature verified by ASHLEY MESSENGER (ashleymessenger@gmail.com)
    2020-06-02 - 9:03:21 PM GMT- IP address: 68.104.232.219


    Signed document emailed to ASHLEY MESSENGER (ashleymessenger@gmail.com) and Justin Swidler
    (jswidler@swartz-legal.com)
    2020-06-02 - 9:03:21 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 36 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:                                                              Jun 2, 2020
                  Allen E Lewis (Jun 2, 2020 17:15 EDT)

         Email: Allenelewis@gmail.com




                                                          20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 37 of 128


TIAA Settlement Agreement
Final Audit Report                                                            2020-06-02

  Created:             2020-06-02

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAvp25QaIJMoTs2QCryn3AdwFHU5TmU0EU




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Allen E Lewis (Allenelewis@gmail.com) entered valid password.
    2020-06-02 - 9:14:24 PM GMT


    Web Form filled in by Allen E Lewis (Allenelewis@gmail.com)
    2020-06-02 - 9:15:22 PM GMT- IP address: 24.129.67.109


    Document emailed to Allen E Lewis (Allenelewis@gmail.com) for signature
    2020-06-02 - 9:15:26 PM GMT


    Email viewed by Allen E Lewis (Allenelewis@gmail.com)
    2020-06-02 - 9:15:42 PM GMT- IP address: 24.129.67.109


    E-signature verified by Allen E Lewis (Allenelewis@gmail.com)
    2020-06-02 - 9:15:47 PM GMT- IP address: 24.129.67.109


    Signed document emailed to Justin Swidler (jswidler@swartz-legal.com) and Allen E Lewis
    (Allenelewis@gmail.com)
    2020-06-02 - 9:15:47 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 38 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:   Steve Orsak
                  Steve Orsak (Jun 2, 2020 14:18 PDT)
                                                                             Jun 2, 2020

         Email: steve.m.orsak@gmail.com




                                                        20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 39 of 128


TIAA Settlement Agreement
Final Audit Report                                                            2020-06-02

  Created:             2020-06-02

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAO_CoH1SXPR_c-orPnvkh5rjWmCC9Ul4R




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Steve Orsak (steve.m.orsak@gmail.com) entered valid password.
    2020-06-02 - 9:17:43 PM GMT


    Web Form filled in by Steve Orsak (steve.m.orsak@gmail.com)
    2020-06-02 - 9:18:56 PM GMT- IP address: 70.175.77.218


    Document emailed to Steve Orsak (steve.m.orsak@gmail.com) for signature
    2020-06-02 - 9:19:00 PM GMT


    Email viewed by Steve Orsak (steve.m.orsak@gmail.com)
    2020-06-02 - 9:20:41 PM GMT- IP address: 66.249.84.17


    E-signature verified by Steve Orsak (steve.m.orsak@gmail.com)
    2020-06-02 - 9:20:45 PM GMT- IP address: 70.175.77.218


    Signed document emailed to Justin Swidler (jswidler@swartz-legal.com) and Steve Orsak
    (steve.m.orsak@gmail.com)
    2020-06-02 - 9:20:45 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 40 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:                                                              Jun 2, 2020
                  Andrew T Riley (Jun 2, 2020 17:21 EDT)

         Email: atriley@gmail.com




                                                           20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 41 of 128


TIAA Settlement Agreement
Final Audit Report                                                           2020-06-02

  Created:             2020-06-02

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAA8LAPqIazkjZOsiFshcMbOr4ctsiKyFMc




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Andrew T Riley (atriley@gmail.com) entered valid password.
    2020-06-02 - 9:15:43 PM GMT


    Web Form filled in by Andrew T Riley (atriley@gmail.com)
    2020-06-02 - 9:21:26 PM GMT- IP address: 174.227.137.117


    Document emailed to Andrew T Riley (atriley@gmail.com) for signature
    2020-06-02 - 9:21:29 PM GMT


    Email viewed by Andrew T Riley (atriley@gmail.com)
    2020-06-02 - 9:21:44 PM GMT- IP address: 174.227.137.117


    E-signature verified by Andrew T Riley (atriley@gmail.com)
    2020-06-02 - 9:21:52 PM GMT- IP address: 174.227.137.117


    Signed document emailed to Andrew T Riley (atriley@gmail.com) and Justin Swidler (jswidler@swartz-
    legal.com)
    2020-06-02 - 9:21:52 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 42 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:                                                              Jun 2, 2020
                  Brandon Tuten (Jun 2, 2020 17:54 EDT)

         Email: mrbzrt@gmail.com




                                                          20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 43 of 128


TIAA Settlement Agreement
Final Audit Report                                                          2020-06-02

  Created:             2020-06-02

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAA1AE02G_E_diicdO_J3KwZO8dVutjFzTq




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Brandon Tuten (mrbzrt@gmail.com) entered valid password.
    2020-06-02 - 9:53:46 PM GMT


    Web Form filled in by Brandon Tuten (mrbzrt@gmail.com)
    2020-06-02 - 9:54:28 PM GMT- IP address: 174.227.139.255


    Document emailed to Brandon Tuten (mrbzrt@gmail.com) for signature
    2020-06-02 - 9:54:31 PM GMT


    Email viewed by Brandon Tuten (mrbzrt@gmail.com)
    2020-06-02 - 9:54:51 PM GMT- IP address: 74.125.210.49


    E-signature verified by Brandon Tuten (mrbzrt@gmail.com)
    2020-06-02 - 9:55:00 PM GMT- IP address: 174.227.139.255


    Signed document emailed to Brandon Tuten (mrbzrt@gmail.com) and Justin Swidler (jswidler@swartz-
    legal.com)
    2020-06-02 - 9:55:00 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 44 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:   Anthony Alba
                  Anthony Alba (Jun 3, 2020 13:38 EDT)
                                                                             Jun 3, 2020

         Email: the1mortgageexpert@gmail.com




                                                         20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 45 of 128


TIAA Settlement Agreement
Final Audit Report                                                         2020-06-03

  Created:             2020-06-03

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAARW3CpzTXJdCMSQMhOhqB07PKbAF0Yrfl




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Anthony Alba (the1mortgageexpert@gmail.com) entered valid password.
    2020-06-03 - 5:31:58 PM GMT


    Web Form filled in by Anthony Alba (the1mortgageexpert@gmail.com)
    2020-06-03 - 5:38:26 PM GMT- IP address: 198.16.31.138


    Document emailed to Anthony Alba (the1mortgageexpert@gmail.com) for signature
    2020-06-03 - 5:38:30 PM GMT


    Email viewed by Anthony Alba (the1mortgageexpert@gmail.com)
    2020-06-03 - 5:39:07 PM GMT- IP address: 74.125.210.49


    E-signature verified by Anthony Alba (the1mortgageexpert@gmail.com)
    2020-06-03 - 5:39:35 PM GMT- IP address: 198.16.31.138


    Signed document emailed to Anthony Alba (the1mortgageexpert@gmail.com) and Justin Swidler
    (jswidler@swartz-legal.com)
    2020-06-03 - 5:39:35 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 46 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:   Christine Fletcher
                  Christine Fletcher (Jun 3, 2020 15:07 MDT)
                                                                             Jun 3, 2020

         Email: Cfletcher@BOKF.com




                                                               20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 47 of 128


TIAA Settlement Agreement
Final Audit Report                                                              2020-06-03

  Created:             2020-06-03

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAWNr6befIWiVFmmXmjOQG-FI8j0gmnA5G




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Christine Fletcher (Cfletcher@BOKF.com) entered valid password.
    2020-06-03 - 9:06:22 PM GMT


    Web Form filled in by Christine Fletcher (Cfletcher@BOKF.com)
    2020-06-03 - 9:07:28 PM GMT- IP address: 216.60.18.40


    Document emailed to Christine Fletcher (Cfletcher@BOKF.com) for signature
    2020-06-03 - 9:07:32 PM GMT


    Email viewed by Christine Fletcher (Cfletcher@BOKF.com)
    2020-06-03 - 9:08:03 PM GMT- IP address: 216.60.18.40


    E-signature verified by Christine Fletcher (Cfletcher@BOKF.com)
    2020-06-03 - 9:08:09 PM GMT- IP address: 216.60.18.40


    Signed document emailed to Christine Fletcher (Cfletcher@BOKF.com) and Justin Swidler (jswidler@swartz-
    legal.com)
    2020-06-03 - 9:08:09 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 48 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:                                                              Jun 3, 2020
                  Julie teitel (Jun 3, 2020 17:44 EDT)

         Email: julie.teitel@gmail.com




                                                         20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 49 of 128


TIAA Settlement Agreement
Final Audit Report                                                               2020-06-03

  Created:             2020-06-03

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAA6svHAHtW2Jqcmb8OJli3ybGxcC7KuWyM




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Julie teitel (julie.teitel@gmail.com) entered valid password.
    2020-06-03 - 9:44:05 PM GMT


    Web Form filled in by Julie teitel (julie.teitel@gmail.com)
    2020-06-03 - 9:44:54 PM GMT- IP address: 174.192.214.80


    Document emailed to Julie teitel (julie.teitel@gmail.com) for signature
    2020-06-03 - 9:44:57 PM GMT


    Email viewed by Julie teitel (julie.teitel@gmail.com)
    2020-06-03 - 9:45:14 PM GMT- IP address: 174.192.214.80


    E-signature verified by Julie teitel (julie.teitel@gmail.com)
    2020-06-03 - 9:45:21 PM GMT- IP address: 174.192.214.80


    Signed document emailed to Julie teitel (julie.teitel@gmail.com) and Justin Swidler (jswidler@swartz-legal.com)
    2020-06-03 - 9:45:21 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 50 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:   David Harding
                  David Harding (Jun 3, 2020 17:01 CDT)
                                                                             Jun 3, 2020

         Email: dave4loans@gmail.com




                                                          20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 51 of 128


TIAA Settlement Agreement
Final Audit Report                                                           2020-06-03

  Created:             2020-06-03

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAADy0Xc0FtaqKO37ZQTFZBrkbnIRROYWYj




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    David Harding (dave4loans@gmail.com) entered valid password.
    2020-06-03 - 10:00:38 PM GMT


    Web Form filled in by David Harding (dave4loans@gmail.com)
    2020-06-03 - 10:01:37 PM GMT- IP address: 67.11.26.0


    Document emailed to David Harding (dave4loans@gmail.com) for signature
    2020-06-03 - 10:01:40 PM GMT


    Email viewed by David Harding (dave4loans@gmail.com)
    2020-06-03 - 10:01:47 PM GMT- IP address: 66.249.80.192


    E-signature verified by David Harding (dave4loans@gmail.com)
    2020-06-03 - 10:03:48 PM GMT- IP address: 67.11.26.0


    Signed document emailed to Justin Swidler (jswidler@swartz-legal.com) and David Harding
    (dave4loans@gmail.com)
    2020-06-03 - 10:03:48 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 52 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:   Daniel Hayes
                  Daniel Hayes (Jun 3, 2020 15:34 PDT)
                                                                             Jun 3, 2020

         Email: danohayes@yahoo.com




                                                         20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 53 of 128


TIAA Settlement Agreement
Final Audit Report                                                         2020-06-03

  Created:             2020-06-03

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAA3TpaA5Rfm5Su0Zb3BgsWhTs2r5TcqPPT




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Daniel Hayes (danohayes@yahoo.com) entered valid password.
    2020-06-03 - 10:31:54 PM GMT


    Web Form filled in by Daniel Hayes (danohayes@yahoo.com)
    2020-06-03 - 10:34:54 PM GMT- IP address: 68.96.93.97


    Document emailed to Daniel Hayes (danohayes@yahoo.com) for signature
    2020-06-03 - 10:34:57 PM GMT


    Email viewed by Daniel Hayes (danohayes@yahoo.com)
    2020-06-03 - 10:35:09 PM GMT- IP address: 69.147.89.254


    E-signature verified by Daniel Hayes (danohayes@yahoo.com)
    2020-06-03 - 10:35:13 PM GMT- IP address: 68.96.93.97


    Signed document emailed to Daniel Hayes (danohayes@yahoo.com) and Justin Swidler (jswidler@swartz-
    legal.com)
    2020-06-03 - 10:35:13 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 54 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:                                                              Jun 3, 2020
                  Donna Hutchinson (Jun 3, 2020 18:39 EDT)

         Email: dhutchdoesloans@aol.com




                                                             20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 55 of 128


TIAA Settlement Agreement
Final Audit Report                                                        2020-06-03

  Created:             2020-06-03

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAwP07W-lBEEhOwvBO_k7JFL8RxUWdHULr




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Donna Hutchinson (dhutchdoesloans@aol.com) entered valid password.
    2020-06-03 - 10:38:47 PM GMT


    Web Form filled in by Donna Hutchinson (dhutchdoesloans@aol.com)
    2020-06-03 - 10:39:45 PM GMT- IP address: 70.106.234.246


    Document emailed to Donna Hutchinson (dhutchdoesloans@aol.com) for signature
    2020-06-03 - 10:39:48 PM GMT


    Email viewed by Donna Hutchinson (dhutchdoesloans@aol.com)
    2020-06-03 - 10:40:03 PM GMT- IP address: 70.106.234.246


    E-signature verified by Donna Hutchinson (dhutchdoesloans@aol.com)
    2020-06-03 - 10:40:07 PM GMT- IP address: 70.106.234.246


    Signed document emailed to Donna Hutchinson (dhutchdoesloans@aol.com) and Justin Swidler
    (jswidler@swartz-legal.com)
    2020-06-03 - 10:40:07 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 56 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:   Kevin Dougherty
                  Kevin Dougherty (Jun 3, 2020 19:27 EDT)
                                                                             Jun 3, 2020

         Email: kevdougherty@gmail.com




                                                            20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 57 of 128


TIAA Settlement Agreement
Final Audit Report                                                           2020-06-03

  Created:             2020-06-03

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAJW8l8IYCWxHChFN50patci_8gW_vPvDW




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Kevin Dougherty (kevdougherty@gmail.com) entered valid password.
    2020-06-03 - 11:04:34 PM GMT


    Web Form filled in by Kevin Dougherty (kevdougherty@gmail.com)
    2020-06-03 - 11:28:00 PM GMT- IP address: 69.124.157.220


    Document emailed to Kevin Dougherty (kevdougherty@gmail.com) for signature
    2020-06-03 - 11:28:03 PM GMT


    Email viewed by Kevin Dougherty (kevdougherty@gmail.com)
    2020-06-03 - 11:28:37 PM GMT- IP address: 74.125.210.60


    E-signature verified by Kevin Dougherty (kevdougherty@gmail.com)
    2020-06-03 - 11:28:42 PM GMT- IP address: 69.124.157.220


    Signed document emailed to Justin Swidler (jswidler@swartz-legal.com) and Kevin Dougherty
    (kevdougherty@gmail.com)
    2020-06-03 - 11:28:42 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 58 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:   Elizabeth A. Hontz
                  Elizabeth A. Hontz (Jun 3, 2020 20:11 EDT)
                                                                             Jun 3, 2020

         Email: libbyhontz@gmail.com




                                                               20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 59 of 128


TIAA Settlement Agreement
Final Audit Report                                                           2020-06-04

  Created:             2020-06-04

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAU_uq9nRZv35Qy268XwPFXRh8Gk8TGA1W




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Elizabeth A. Hontz (libbyhontz@gmail.com) entered valid password.
    2020-06-04 - 0:10:15 AM GMT


    Web Form filled in by Elizabeth A. Hontz (libbyhontz@gmail.com)
    2020-06-04 - 0:11:01 AM GMT- IP address: 72.76.144.193


    Document emailed to Elizabeth A. Hontz (libbyhontz@gmail.com) for signature
    2020-06-04 - 0:11:05 AM GMT


    Email viewed by Elizabeth A. Hontz (libbyhontz@gmail.com)
    2020-06-04 - 0:11:18 AM GMT- IP address: 72.76.144.193


    E-signature verified by Elizabeth A. Hontz (libbyhontz@gmail.com)
    2020-06-04 - 0:11:24 AM GMT- IP address: 72.76.144.193


    Signed document emailed to Elizabeth A. Hontz (libbyhontz@gmail.com) and Justin Swidler (jswidler@swartz-
    legal.com)
    2020-06-04 - 0:11:24 AM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 60 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:                                                              Jun 4, 2020
                  Christopher C Gough (Jun 4, 2020 08:12 EDT)

         Email: Chrisgough.chase@hotmail.com




                                                                20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 61 of 128


TIAA Settlement Agreement
Final Audit Report                                                           2020-06-04

  Created:             2020-06-04

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAe31tbQEM8IxOA0GaH-3v44E2WuZ9sntT




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Christopher C Gough (Chrisgough.chase@hotmail.com) entered valid password.
    2020-06-04 - 11:54:21 AM GMT


    Web Form filled in by Christopher C Gough (Chrisgough.chase@hotmail.com)
    2020-06-04 - 12:12:44 PM GMT- IP address: 73.212.171.166


    Document emailed to Christopher C Gough (Chrisgough.chase@hotmail.com) for signature
    2020-06-04 - 12:12:48 PM GMT


    Email viewed by Christopher C Gough (Chrisgough.chase@hotmail.com)
    2020-06-04 - 12:12:56 PM GMT- IP address: 73.212.171.166


    E-signature verified by Christopher C Gough (Chrisgough.chase@hotmail.com)
    2020-06-04 - 12:12:59 PM GMT- IP address: 73.212.171.166


    Signed document emailed to Justin Swidler (jswidler@swartz-legal.com) and Christopher C Gough
    (Chrisgough.chase@hotmail.com)
    2020-06-04 - 12:12:59 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 62 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:   Donald Degli
                  Donald Degli (Jun 4, 2020 08:46 EDT)
                                                                             Jun 4, 2020

         Email: weltwish@gmail.com




                                                         20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 63 of 128


TIAA Settlement Agreement
Final Audit Report                                                            2020-06-04

  Created:             2020-06-04

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAApKWNFWgjWCtl-HGvSmlTtY_MVFRfLOKR




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Donald Degli (weltwish@gmail.com) entered valid password.
    2020-06-04 - 12:45:40 PM GMT


    Web Form filled in by Donald Degli (weltwish@gmail.com)
    2020-06-04 - 12:46:19 PM GMT- IP address: 172.58.11.138


    Document emailed to Donald Degli (weltwish@gmail.com) for signature
    2020-06-04 - 12:46:22 PM GMT


    Email viewed by Donald Degli (weltwish@gmail.com)
    2020-06-04 - 12:46:38 PM GMT- IP address: 74.125.210.62


    E-signature verified by Donald Degli (weltwish@gmail.com)
    2020-06-04 - 12:46:42 PM GMT- IP address: 172.58.11.138


    Signed document emailed to Justin Swidler (jswidler@swartz-legal.com) and Donald Degli
    (weltwish@gmail.com)
    2020-06-04 - 12:46:42 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 64 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:                                                              Jun 4, 2020
                  Cheryl Freeman (Jun 4, 2020 10:44 EDT)

         Email: Cfreeman@4cheryl.com




                                                           20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 65 of 128


TIAA Settlement Agreement
Final Audit Report                                                         2020-06-04

  Created:             2020-06-04

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAfA38gFvUINYHZRWHk3cDVPTdhAV_SsA1




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Cheryl Freeman (Cfreeman@4cheryl.com) entered valid password.
    2020-06-04 - 2:43:02 PM GMT


    Web Form filled in by Cheryl Freeman (Cfreeman@4cheryl.com)
    2020-06-04 - 2:44:18 PM GMT- IP address: 70.183.4.130


    Document emailed to Cheryl Freeman (Cfreeman@4cheryl.com) for signature
    2020-06-04 - 2:44:21 PM GMT


    E-signature verified by Cheryl Freeman (Cfreeman@4cheryl.com)
    2020-06-04 - 2:45:05 PM GMT- IP address: 70.183.4.130


    Signed document emailed to Cheryl Freeman (Cfreeman@4cheryl.com) and Justin Swidler (jswidler@swartz-
    legal.com)
    2020-06-04 - 2:45:05 PM GMT


    Email viewed by Cheryl Freeman (Cfreeman@4cheryl.com)
    2020-06-04 - 2:45:05 PM GMT- IP address: 70.183.4.130
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 66 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:   Jennifer Stanley
                  Jennifer Stanley (Jun 4, 2020 11:59 EDT)
                                                                             Jun 4, 2020

         Email: Jennifer31601@yahoo.com




                                                             20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 67 of 128


TIAA Settlement Agreement
Final Audit Report                                                          2020-06-04

  Created:             2020-06-04

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAA8MS09ekTzMX0IMoNLXUoHNTNnyJTyBdj




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Jennifer Stanley (Jennifer31601@yahoo.com) entered valid password.
    2020-06-04 - 3:57:12 PM GMT


    Web Form filled in by Jennifer Stanley (Jennifer31601@yahoo.com)
    2020-06-04 - 3:59:05 PM GMT- IP address: 98.208.180.184


    Document emailed to Jennifer Stanley (Jennifer31601@yahoo.com) for signature
    2020-06-04 - 3:59:08 PM GMT


    Email viewed by Jennifer Stanley (Jennifer31601@yahoo.com)
    2020-06-04 - 3:59:53 PM GMT- IP address: 98.208.180.184


    E-signature verified by Jennifer Stanley (Jennifer31601@yahoo.com)
    2020-06-04 - 4:00:07 PM GMT- IP address: 98.208.180.184


    Signed document emailed to Jennifer Stanley (Jennifer31601@yahoo.com) and Justin Swidler
    (jswidler@swartz-legal.com)
    2020-06-04 - 4:00:07 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 68 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:   Marc A Nathan
                  Marc A Nathan (Jun 4, 2020 12:11 EDT)
                                                                             Jun 4, 2020

         Email: marc.a.nathan@gmail.com




                                                          20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 69 of 128


TIAA Settlement Agreement
Final Audit Report                                                          2020-06-04

  Created:             2020-06-04

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAot92YICA7Sd9_5EwuJ-59lOv8zOd0Lde




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Marc A Nathan (marc.a.nathan@gmail.com) entered valid password.
    2020-06-04 - 4:10:57 PM GMT


    Web Form filled in by Marc A Nathan (marc.a.nathan@gmail.com)
    2020-06-04 - 4:11:23 PM GMT- IP address: 74.64.132.7


    Document emailed to Marc A Nathan (marc.a.nathan@gmail.com) for signature
    2020-06-04 - 4:11:27 PM GMT


    Email viewed by Marc A Nathan (marc.a.nathan@gmail.com)
    2020-06-04 - 4:11:44 PM GMT- IP address: 74.64.132.7


    E-signature verified by Marc A Nathan (marc.a.nathan@gmail.com)
    2020-06-04 - 4:11:49 PM GMT- IP address: 74.64.132.7


    Signed document emailed to Marc A Nathan (marc.a.nathan@gmail.com) and Justin Swidler (jswidler@swartz-
    legal.com)
    2020-06-04 - 4:11:49 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 70 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:                                                              Jun 4, 2020
                  Yolanda Liu (Jun 4, 2020 12:02 PDT)

         Email: Yolanda8688@yahoo.com




                                                        20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 71 of 128


TIAA Settlement Agreement
Final Audit Report                                                            2020-06-04

  Created:             2020-06-04

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAA_qtzMXIWx4r4j5DKRIAks7UiYrPKfSwo




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Yolanda Liu (Yolanda8688@yahoo.com) entered valid password.
    2020-06-04 - 7:01:43 PM GMT


    Web Form filled in by Yolanda Liu (Yolanda8688@yahoo.com)
    2020-06-04 - 7:02:54 PM GMT- IP address: 24.23.157.17


    Document emailed to Yolanda Liu (Yolanda8688@yahoo.com) for signature
    2020-06-04 - 7:03:06 PM GMT


    Email viewed by Yolanda Liu (Yolanda8688@yahoo.com)
    2020-06-04 - 7:03:33 PM GMT- IP address: 24.23.157.17


    E-signature verified by Yolanda Liu (Yolanda8688@yahoo.com)
    2020-06-04 - 7:03:37 PM GMT- IP address: 24.23.157.17


    Signed document emailed to Justin Swidler (jswidler@swartz-legal.com) and Yolanda Liu
    (Yolanda8688@yahoo.com)
    2020-06-04 - 7:03:37 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 72 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:                                                              Jun 4, 2020
                  Nicholas G Borruso (Jun 4, 2020 17:00 EDT)

         Email: NickBorruso@icloud.com




                                                               20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 73 of 128


TIAA Settlement Agreement
Final Audit Report                                                           2020-06-04

  Created:             2020-06-04

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAA_enCHFZhYNZfm-2zlIu1_ILIVxyA3jMO




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Nicholas G Borruso (NickBorruso@icloud.com) entered valid password.
    2020-06-04 - 8:43:56 PM GMT


    Web Form filled in by Nicholas G Borruso (NickBorruso@icloud.com)
    2020-06-04 - 9:00:32 PM GMT- IP address: 69.117.96.23


    Document emailed to Nicholas G Borruso (NickBorruso@icloud.com) for signature
    2020-06-04 - 9:00:35 PM GMT


    Email viewed by Nicholas G Borruso (NickBorruso@icloud.com)
    2020-06-04 - 9:00:50 PM GMT- IP address: 69.117.96.23


    E-signature verified by Nicholas G Borruso (NickBorruso@icloud.com)
    2020-06-04 - 9:00:54 PM GMT- IP address: 69.117.96.23


    Signed document emailed to Justin Swidler (jswidler@swartz-legal.com) and Nicholas G Borruso
    (NickBorruso@icloud.com)
    2020-06-04 - 9:00:54 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 74 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:                                                              Jun 4, 2020
                  Christopher R Goodman (Jun 4, 2020 17:43 EDT)

         Email: Christopher.goodman77@yahoo.com




                                                                  20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 75 of 128


TIAA Settlement Agreement
Final Audit Report                                                        2020-06-04

  Created:             2020-06-04

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAA1wOpGvGjh97Mojz_zlkufBSAx__NiG8c




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Christopher R Goodman (Christopher.goodman77@yahoo.com) entered valid password.
    2020-06-04 - 9:42:37 PM GMT


    Web Form filled in by Christopher R Goodman (Christopher.goodman77@yahoo.com)
    2020-06-04 - 9:43:41 PM GMT- IP address: 107.72.178.159


    Document emailed to Christopher R Goodman (Christopher.goodman77@yahoo.com) for signature
    2020-06-04 - 9:43:44 PM GMT


    Email viewed by Christopher R Goodman (Christopher.goodman77@yahoo.com)
    2020-06-04 - 9:44:00 PM GMT- IP address: 107.72.178.159


    E-signature verified by Christopher R Goodman (Christopher.goodman77@yahoo.com)
    2020-06-04 - 9:44:04 PM GMT- IP address: 107.72.178.159


    Signed document emailed to Christopher R Goodman (Christopher.goodman77@yahoo.com) and Justin Swidler
    (jswidler@swartz-legal.com)
    2020-06-04 - 9:44:04 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 76 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:                                                              Jun 4, 2020
                  Jayne Timlin (Jun 4, 2020 18:01 EDT)

         Email: Jtimlinjtimlin@gmail.com




                                                         20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 77 of 128


TIAA Settlement Agreement
Final Audit Report                                                              2020-06-04

  Created:             2020-06-04

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAtddGmY-5E8Ii3uACQ7iShQKwRK-Kd9e2




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Jayne Timlin (Jtimlinjtimlin@gmail.com) entered valid password.
    2020-06-04 - 9:50:42 PM GMT


    Web Form filled in by Jayne Timlin (Jtimlinjtimlin@gmail.com)
    2020-06-04 - 10:01:07 PM GMT- IP address: 70.105.240.131


    Document emailed to Jayne Timlin (Jtimlinjtimlin@gmail.com) for signature
    2020-06-04 - 10:01:10 PM GMT


    Email viewed by Jayne Timlin (Jtimlinjtimlin@gmail.com)
    2020-06-04 - 10:06:40 PM GMT- IP address: 74.125.210.62


    E-signature verified by Jayne Timlin (Jtimlinjtimlin@gmail.com)
    2020-06-04 - 10:06:56 PM GMT- IP address: 70.105.240.131


    Signed document emailed to Jayne Timlin (Jtimlinjtimlin@gmail.com) and Justin Swidler (jswidler@swartz-
    legal.com)
    2020-06-04 - 10:06:56 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 78 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:   Jeffrey Krueger
                  Jeffrey Krueger (Jun 4, 2020 15:14 PDT)
                                                                             Jun 4, 2020

         Email: jeffkrueger@yahoo.com




                                                            20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 79 of 128


TIAA Settlement Agreement
Final Audit Report                                                              2020-06-04

  Created:             2020-06-04

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAA3AjC8zk8MSc05eRWZNKyFX_gTBCQF3nQ




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Jeffrey Krueger (jeffkrueger@yahoo.com) entered valid password.
    2020-06-04 - 10:13:40 PM GMT


    Web Form filled in by Jeffrey Krueger (jeffkrueger@yahoo.com)
    2020-06-04 - 10:14:25 PM GMT- IP address: 70.176.49.2


    Document emailed to Jeffrey Krueger (jeffkrueger@yahoo.com) for signature
    2020-06-04 - 10:14:28 PM GMT


    Email viewed by Jeffrey Krueger (jeffkrueger@yahoo.com)
    2020-06-04 - 10:15:02 PM GMT- IP address: 69.147.92.87


    E-signature verified by Jeffrey Krueger (jeffkrueger@yahoo.com)
    2020-06-04 - 10:15:07 PM GMT- IP address: 70.176.49.2


    Signed document emailed to Jeffrey Krueger (jeffkrueger@yahoo.com) and Justin Swidler (jswidler@swartz-
    legal.com)
    2020-06-04 - 10:15:07 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 80 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:   Mohamed Monem
                  Mohamed Monem (Jun 4, 2020 18:54 EDT)
                                                                             Jun 4, 2020

         Email: mmonem18@gmail.com




                                                          20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 81 of 128


TIAA Settlement Agreement
Final Audit Report                                                        2020-06-04

  Created:             2020-06-04

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAAJSBqO2G1OjLD9JTC4RaccV1vLz23zGv




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Mohamed Monem (mmonem18@gmail.com) entered valid password.
    2020-06-04 - 10:51:16 PM GMT


    Web Form filled in by Mohamed Monem (mmonem18@gmail.com)
    2020-06-04 - 10:54:52 PM GMT- IP address: 68.129.10.87


    Document emailed to Mohamed Monem (mmonem18@gmail.com) for signature
    2020-06-04 - 10:54:55 PM GMT


    Email viewed by Mohamed Monem (mmonem18@gmail.com)
    2020-06-04 - 10:57:41 PM GMT- IP address: 74.125.210.32


    E-signature verified by Mohamed Monem (mmonem18@gmail.com)
    2020-06-04 - 10:57:51 PM GMT- IP address: 68.129.10.87


    Signed document emailed to Justin Swidler (jswidler@swartz-legal.com) and Mohamed Monem
    (mmonem18@gmail.com)
    2020-06-04 - 10:57:51 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 82 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:   Linda Munoz
                  Linda Munoz (Jun 4, 2020 16:05 PDT)
                                                                             Jun 4, 2020

         Email: lk.munoz61@gmail.com




                                                        20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 83 of 128


TIAA Settlement Agreement
Final Audit Report                                                           2020-06-04

  Created:             2020-06-04

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAs-foqmgKnFUGvexD4ZjIAcZFYNRPTiBn




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Linda Munoz (lk.munoz61@gmail.com) entered valid password.
    2020-06-04 - 11:04:42 PM GMT


    Web Form filled in by Linda Munoz (lk.munoz61@gmail.com)
    2020-06-04 - 11:05:19 PM GMT- IP address: 98.248.150.36


    Document emailed to Linda Munoz (lk.munoz61@gmail.com) for signature
    2020-06-04 - 11:05:23 PM GMT


    Email viewed by Linda Munoz (lk.munoz61@gmail.com)
    2020-06-04 - 11:05:36 PM GMT- IP address: 66.249.84.196


    E-signature verified by Linda Munoz (lk.munoz61@gmail.com)
    2020-06-04 - 11:05:39 PM GMT- IP address: 98.248.150.36


    Signed document emailed to Justin Swidler (jswidler@swartz-legal.com) and Linda Munoz
    (lk.munoz61@gmail.com)
    2020-06-04 - 11:05:39 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 84 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:                                                              Jun 4, 2020
                  Bobby Bachman (Jun 4, 2020 19:31 EDT)

         Email: rbachman06@yahoo.com




                                                          20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 85 of 128


TIAA Settlement Agreement
Final Audit Report                                                       2020-06-04

  Created:             2020-06-04

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAA2MuCPynGw85VtDbZ0HIKeH6hg2TbT0xM




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Bobby Bachman (rbachman06@yahoo.com) entered valid password.
    2020-06-04 - 11:31:13 PM GMT


    Web Form filled in by Bobby Bachman (rbachman06@yahoo.com)
    2020-06-04 - 11:31:47 PM GMT- IP address: 68.83.169.17


    Document emailed to Bobby Bachman (rbachman06@yahoo.com) for signature
    2020-06-04 - 11:31:51 PM GMT


    Email viewed by Bobby Bachman (rbachman06@yahoo.com)
    2020-06-04 - 11:32:08 PM GMT- IP address: 68.83.169.17


    E-signature verified by Bobby Bachman (rbachman06@yahoo.com)
    2020-06-04 - 11:32:20 PM GMT- IP address: 68.83.169.17


    Signed document emailed to Bobby Bachman (rbachman06@yahoo.com) and Justin Swidler (jswidler@swartz-
    legal.com)
    2020-06-04 - 11:32:20 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 86 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:                                                              Jun 4, 2020
                  Stephen L Albeck (Jun 4, 2020 19:31 EDT)

         Email: salbeck001@gmail.com




                                                             20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 87 of 128


TIAA Settlement Agreement
Final Audit Report                                                           2020-06-04

  Created:             2020-06-04

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAxntTAdcZtOIVpIrPTQa6n6Fl_FrjHNW4




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Stephen L Albeck (salbeck001@gmail.com) entered valid password.
    2020-06-04 - 11:29:22 PM GMT


    Web Form filled in by Stephen L Albeck (salbeck001@gmail.com)
    2020-06-04 - 11:31:34 PM GMT- IP address: 174.196.136.204


    Document emailed to Stephen L Albeck (salbeck001@gmail.com) for signature
    2020-06-04 - 11:31:38 PM GMT


    Email viewed by Stephen L Albeck (salbeck001@gmail.com)
    2020-06-04 - 11:32:06 PM GMT- IP address: 74.125.210.60


    E-signature verified by Stephen L Albeck (salbeck001@gmail.com)
    2020-06-04 - 11:32:30 PM GMT- IP address: 174.196.136.204


    Signed document emailed to Justin Swidler (jswidler@swartz-legal.com) and Stephen L Albeck
    (salbeck001@gmail.com)
    2020-06-04 - 11:32:30 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 88 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:   John W. Weekes
                  John W. Weekes (Jun 4, 2020 20:09 EDT)
                                                                             Jun 4, 2020

         Email: johnweekestms@aol.com




                                                           20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 89 of 128


TIAA Settlement Agreement
Final Audit Report                                                          2020-06-05

  Created:             2020-06-05

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAKRjNSNfAqrLLT-ZcLtgwYc0AmvTC83hL




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    John W. Weekes (johnweekestms@aol.com) entered valid password.
    2020-06-05 - 0:03:59 AM GMT


    Web Form filled in by John W. Weekes (johnweekestms@aol.com)
    2020-06-05 - 0:09:56 AM GMT- IP address: 99.105.43.31


    Document emailed to John W. Weekes (johnweekestms@aol.com) for signature
    2020-06-05 - 0:09:59 AM GMT


    Email viewed by John W. Weekes (johnweekestms@aol.com)
    2020-06-05 - 0:12:41 AM GMT- IP address: 66.249.88.26


    E-signature verified by John W. Weekes (johnweekestms@aol.com)
    2020-06-05 - 0:13:05 AM GMT- IP address: 99.105.43.31


    Signed document emailed to Justin Swidler (jswidler@swartz-legal.com) and John W. Weekes
    (johnweekestms@aol.com)
    2020-06-05 - 0:13:05 AM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 90 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:                                                              Jun 4, 2020
                  Alan Schlossman (Jun 4, 2020 23:46 EDT)

         Email: Aschlossman@gmail.com




                                                            20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 91 of 128


TIAA Settlement Agreement
Final Audit Report                                                         2020-06-05

  Created:             2020-06-05

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAlKar101GlOEwdffeg5QRN7hukGy0G3v_




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Alan Schlossman (Aschlossman@gmail.com) entered valid password.
    2020-06-05 - 3:44:15 AM GMT


    Web Form filled in by Alan Schlossman (Aschlossman@gmail.com)
    2020-06-05 - 3:46:10 AM GMT- IP address: 69.120.181.15


    Document emailed to Alan Schlossman (Aschlossman@gmail.com) for signature
    2020-06-05 - 3:46:13 AM GMT


    Email viewed by Alan Schlossman (Aschlossman@gmail.com)
    2020-06-05 - 3:46:37 AM GMT- IP address: 74.125.210.36


    E-signature verified by Alan Schlossman (Aschlossman@gmail.com)
    2020-06-05 - 3:46:58 AM GMT- IP address: 69.120.181.15


    Signed document emailed to Alan Schlossman (Aschlossman@gmail.com) and Justin Swidler (jswidler@swartz-
    legal.com)
    2020-06-05 - 3:46:58 AM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 92 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:   Matthew B Ramsey
                  Matthew B Ramsey (Jun 5, 2020 09:03 EDT)
                                                                             Jun 5, 2020

         Email: matthewbramsey@gmail.com




                                                             20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 93 of 128


TIAA Settlement Agreement
Final Audit Report                                                        2020-06-05

  Created:             2020-06-05

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAa_p4pncvK8YCJ7ig_ztkoj9jRZ04CuAP




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Matthew B Ramsey (matthewbramsey@gmail.com) entered valid password.
    2020-06-05 - 12:52:45 PM GMT


    Web Form filled in by Matthew B Ramsey (matthewbramsey@gmail.com)
    2020-06-05 - 1:03:09 PM GMT- IP address: 97.67.101.130


    Document emailed to Matthew B Ramsey (matthewbramsey@gmail.com) for signature
    2020-06-05 - 1:03:12 PM GMT


    Email viewed by Matthew B Ramsey (matthewbramsey@gmail.com)
    2020-06-05 - 1:03:33 PM GMT- IP address: 73.23.253.237


    E-signature verified by Matthew B Ramsey (matthewbramsey@gmail.com)
    2020-06-05 - 1:03:37 PM GMT- IP address: 73.23.253.237


    Signed document emailed to Matthew B Ramsey (matthewbramsey@gmail.com) and Justin Swidler
    (jswidler@swartz-legal.com)
    2020-06-05 - 1:03:37 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 94 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:   Lance L Wycoff
                  Lance L Wycoff (Jun 5, 2020 09:57 EDT)
                                                                             Jun 5, 2020

         Email: Legend375@gmail.com




                                                           20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 95 of 128


TIAA Settlement Agreement
Final Audit Report                                                           2020-06-05

  Created:             2020-06-05

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAy58GCySyoC8hZ1YNkmLAiubWwRu1FRmW




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Lance L Wycoff (Legend375@gmail.com) entered valid password.
    2020-06-05 - 1:43:39 PM GMT


    Web Form filled in by Lance L Wycoff (Legend375@gmail.com)
    2020-06-05 - 1:57:48 PM GMT- IP address: 174.228.129.169


    Document emailed to Lance L Wycoff (Legend375@gmail.com) for signature
    2020-06-05 - 1:57:51 PM GMT


    Email viewed by Lance L Wycoff (Legend375@gmail.com)
    2020-06-05 - 1:58:30 PM GMT- IP address: 74.125.210.49


    E-signature verified by Lance L Wycoff (Legend375@gmail.com)
    2020-06-05 - 3:00:30 PM GMT- IP address: 174.228.129.169


    Signed document emailed to Justin Swidler (jswidler@swartz-legal.com) and Lance L Wycoff
    (Legend375@gmail.com)
    2020-06-05 - 3:00:30 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 96 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:                                                              Jun 5, 2020
                  David Wolfe (Jun 5, 2020 15:25 EDT)

         Email: Dwolfe111@gmail.com




                                                        20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 97 of 128


TIAA Settlement Agreement
Final Audit Report                                                          2020-06-05

  Created:             2020-06-05

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAIBX6RvF_tdtZ7K36pVOfKKZyJfFUl_0j




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    David Wolfe (Dwolfe111@gmail.com) entered valid password.
    2020-06-05 - 7:23:47 PM GMT


    Web Form filled in by David Wolfe (Dwolfe111@gmail.com)
    2020-06-05 - 7:25:18 PM GMT- IP address: 45.73.153.2


    Document emailed to David Wolfe (Dwolfe111@gmail.com) for signature
    2020-06-05 - 7:25:21 PM GMT


    Email viewed by David Wolfe (Dwolfe111@gmail.com)
    2020-06-05 - 7:25:50 PM GMT- IP address: 45.73.153.2


    E-signature verified by David Wolfe (Dwolfe111@gmail.com)
    2020-06-05 - 7:26:01 PM GMT- IP address: 45.73.153.2


    Signed document emailed to David Wolfe (Dwolfe111@gmail.com) and Justin Swidler (jswidler@swartz-
    legal.com)
    2020-06-05 - 7:26:01 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 98 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:                                                              Jun 5, 2020
                  Michael Otto (Jun 5, 2020 13:44 PDT)

         Email: Mlotto1990@yahoo.com




                                                         20
              Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 99 of 128


TIAA Settlement Agreement
Final Audit Report                                                            2020-06-05

  Created:             2020-06-05

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAArazVi_PcpiSFY22XbpauDE8tZpXUXgvg




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Michael Otto (Mlotto1990@yahoo.com) entered valid password.
    2020-06-05 - 8:43:38 PM GMT


    Web Form filled in by Michael Otto (Mlotto1990@yahoo.com)
    2020-06-05 - 8:44:52 PM GMT- IP address: 184.53.16.130


    Document emailed to Michael Otto (Mlotto1990@yahoo.com) for signature
    2020-06-05 - 8:44:55 PM GMT


    Email viewed by Michael Otto (Mlotto1990@yahoo.com)
    2020-06-05 - 8:45:37 PM GMT- IP address: 184.53.16.130


    E-signature verified by Michael Otto (Mlotto1990@yahoo.com)
    2020-06-05 - 8:45:46 PM GMT- IP address: 184.53.16.130


    Signed document emailed to Justin Swidler (jswidler@swartz-legal.com) and Michael Otto
    (Mlotto1990@yahoo.com)
    2020-06-05 - 8:45:46 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 100 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:                                                              Jun 5, 2020
                  Peter Schleider (Jun 5, 2020 17:06 EDT)

         Email: Pschleider01@gmail.com




                                                            20
             Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 101 of 128


TIAA Settlement Agreement
Final Audit Report                                                           2020-06-05

  Created:             2020-06-05

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAQ53qdAJU0RAIn8VDpFlcQF0UCvJh003c




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Peter Schleider (Pschleider01@gmail.com) entered valid password.
    2020-06-05 - 9:03:41 PM GMT


    Web Form filled in by Peter Schleider (Pschleider01@gmail.com)
    2020-06-05 - 9:06:42 PM GMT- IP address: 173.68.116.160


    Document emailed to Peter Schleider (Pschleider01@gmail.com) for signature
    2020-06-05 - 9:06:46 PM GMT


    Email viewed by Peter Schleider (Pschleider01@gmail.com)
    2020-06-05 - 9:07:09 PM GMT- IP address: 173.68.116.160


    E-signature verified by Peter Schleider (Pschleider01@gmail.com)
    2020-06-05 - 9:07:19 PM GMT- IP address: 173.68.116.160


    Signed document emailed to Peter Schleider (Pschleider01@gmail.com) and Justin Swidler (jswidler@swartz-
    legal.com)
    2020-06-05 - 9:07:19 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 102 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:   Phil Q Howell
                  Phil Q Howell (Jun 5, 2020 17:09 EDT)
                                                                             Jun 5, 2020

         Email: Philhowell17@gmail.com




                                                          20
             Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 103 of 128


TIAA Settlement Agreement
Final Audit Report                                                             2020-06-05

  Created:             2020-06-05

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAADDjO4NJY8qcUwLuGN4VP4Fj-Ec6QE44Y




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Phil Q Howell (Philhowell17@gmail.com) entered valid password.
    2020-06-05 - 9:07:07 PM GMT


    Web Form filled in by Phil Q Howell (Philhowell17@gmail.com)
    2020-06-05 - 9:09:14 PM GMT- IP address: 174.196.136.199


    Document emailed to Phil Q Howell (Philhowell17@gmail.com) for signature
    2020-06-05 - 9:09:18 PM GMT


    Email viewed by Phil Q Howell (Philhowell17@gmail.com)
    2020-06-05 - 9:10:34 PM GMT- IP address: 174.196.136.199


    E-signature verified by Phil Q Howell (Philhowell17@gmail.com)
    2020-06-05 - 9:10:39 PM GMT- IP address: 174.196.136.199


    Signed document emailed to Phil Q Howell (Philhowell17@gmail.com) and Justin Swidler (jswidler@swartz-
    legal.com)
    2020-06-05 - 9:10:39 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 104 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:                                                              Jun 5, 2020
                  Steven Zias (Jun 5, 2020 17:18 EDT)

         Email: Steveziaslo@gmail.com




                                                        20
             Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 105 of 128


TIAA Settlement Agreement
Final Audit Report                                                            2020-06-05

  Created:             2020-06-05

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAKaFF5ogNtqnmJ9jZ0-LizAdiUCz-PdPZ




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Steven Zias (Steveziaslo@gmail.com) entered valid password.
    2020-06-05 - 9:17:36 PM GMT


    Web Form filled in by Steven Zias (Steveziaslo@gmail.com)
    2020-06-05 - 9:18:23 PM GMT- IP address: 99.203.119.200


    Document emailed to Steven Zias (Steveziaslo@gmail.com) for signature
    2020-06-05 - 9:18:26 PM GMT


    Email viewed by Steven Zias (Steveziaslo@gmail.com)
    2020-06-05 - 9:18:39 PM GMT- IP address: 74.125.210.60


    E-signature verified by Steven Zias (Steveziaslo@gmail.com)
    2020-06-05 - 9:18:49 PM GMT- IP address: 99.203.119.200


    Signed document emailed to Justin Swidler (jswidler@swartz-legal.com) and Steven Zias
    (Steveziaslo@gmail.com)
    2020-06-05 - 9:18:49 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 106 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:                                                              Jun 5, 2020
                  Stephen Scott Barr (Jun 5, 2020 18:26 EDT)

         Email: barrscott2013@gmail.com




                                                               20
             Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 107 of 128


TIAA Settlement Agreement
Final Audit Report                                                            2020-06-05

  Created:             2020-06-05

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAZO3FOTG2j5xJ2bw6lo3mVM-swgQNhOBp




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Stephen Scott Barr (barrscott2013@gmail.com) entered valid password.
    2020-06-05 - 10:15:17 PM GMT


    Web Form filled in by Stephen Scott Barr (barrscott2013@gmail.com)
    2020-06-05 - 10:26:24 PM GMT- IP address: 107.77.203.218


    Document emailed to Stephen Scott Barr (barrscott2013@gmail.com) for signature
    2020-06-05 - 10:26:27 PM GMT


    Email viewed by Stephen Scott Barr (barrscott2013@gmail.com)
    2020-06-05 - 10:27:27 PM GMT- IP address: 74.125.210.33


    E-signature verified by Stephen Scott Barr (barrscott2013@gmail.com)
    2020-06-05 - 10:27:31 PM GMT- IP address: 107.77.203.218


    Signed document emailed to Justin Swidler (jswidler@swartz-legal.com) and Stephen Scott Barr
    (barrscott2013@gmail.com)
    2020-06-05 - 10:27:31 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 108 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:   Bryan Distefano
                  Bryan Distefano (Jun 5, 2020 20:11 EDT)
                                                                             Jun 5, 2020

         Email: bdist15@yahoo.com




                                                            20
             Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 109 of 128


TIAA Settlement Agreement
Final Audit Report                                                          2020-06-06

  Created:             2020-06-06

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAw9new6U0rVI4_bsbRBDIGI-tbZ4sY4-R




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Bryan Distefano (bdist15@yahoo.com) entered valid password.
    2020-06-05 - 11:53:59 PM GMT


    Web Form filled in by Bryan Distefano (bdist15@yahoo.com)
    2020-06-06 - 0:11:19 AM GMT- IP address: 67.250.195.208


    Document emailed to Bryan Distefano (bdist15@yahoo.com) for signature
    2020-06-06 - 0:11:23 AM GMT


    Email viewed by Bryan Distefano (bdist15@yahoo.com)
    2020-06-06 - 0:11:51 AM GMT- IP address: 69.147.93.139


    E-signature verified by Bryan Distefano (bdist15@yahoo.com)
    2020-06-06 - 0:11:59 AM GMT- IP address: 67.250.195.208


    Signed document emailed to Bryan Distefano (bdist15@yahoo.com) and Justin Swidler (jswidler@swartz-
    legal.com)
    2020-06-06 - 0:11:59 AM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 110 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:                                                              Jun 4, 2020
                  Nick Pourakis (Jun 4, 2020 19:14 EDT)

         Email: Nickpourakis@gmail.com




                                                          20
             Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 111 of 128


TIAA Settlement Agreement
Final Audit Report                                                             2020-06-08

  Created:             2020-06-04

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAcT2A4BXHyVM9EeHGlYCv7AAMbawRrxv3




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Nick Pourakis (Nickpourakis@gmail.com) entered valid password.
    2020-06-04 - 11:13:40 PM GMT


    Web Form filled in by Nick Pourakis (Nickpourakis@gmail.com)
    2020-06-04 - 11:14:38 PM GMT- IP address: 74.105.41.88


    Document emailed to Nick Pourakis (Nickpourakis@gmail.com) for signature
    2020-06-04 - 11:14:42 PM GMT


    Email viewed by Nick Pourakis (Nickpourakis@gmail.com)
    2020-06-04 - 11:16:55 PM GMT- IP address: 74.125.210.62


    E-signature verified by Nick Pourakis (Nickpourakis@gmail.com)
    2020-06-08 - 1:20:55 AM GMT- IP address: 74.105.41.88


    Signed document emailed to Nick Pourakis (Nickpourakis@gmail.com) and Justin Swidler (jswidler@swartz-
    legal.com)
    2020-06-08 - 1:20:55 AM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 112 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:   Christina Dove
                  Christina Dove (Jun 8, 2020 11:24 EDT)
                                                                             Jun 8, 2020

         Email: Cmhoneylove22@gmail.com




                                                           20
             Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 113 of 128


TIAA Settlement Agreement
Final Audit Report                                                            2020-06-08

  Created:             2020-06-08

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAOMMTie8rS2t9of0f_W7IZalI-NTWRZ6n




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Christina Dove (Cmhoneylove22@gmail.com) entered valid password.
    2020-06-08 - 3:20:11 PM GMT


    Web Form filled in by Christina Dove (Cmhoneylove22@gmail.com)
    2020-06-08 - 3:24:51 PM GMT- IP address: 71.203.153.58


    Document emailed to Christina Dove (Cmhoneylove22@gmail.com) for signature
    2020-06-08 - 3:24:54 PM GMT


    Email viewed by Christina Dove (Cmhoneylove22@gmail.com)
    2020-06-08 - 3:24:57 PM GMT- IP address: 74.125.210.33


    E-signature verified by Christina Dove (Cmhoneylove22@gmail.com)
    2020-06-08 - 3:25:52 PM GMT- IP address: 71.203.153.58


    Signed document emailed to Justin Swidler (jswidler@swartz-legal.com) and Christina Dove
    (Cmhoneylove22@gmail.com)
    2020-06-08 - 3:25:52 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 114 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:                                                              Jun 8, 2020
                  Leidiana Llerena (Jun 8, 2020 14:15 EDT)

         Email: lilyteresita@aol.com




                                                             20
             Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 115 of 128


TIAA Settlement Agreement
Final Audit Report                                                              2020-06-08

  Created:             2020-06-08

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAPH2lWoQtzdNzDAvno7xYTUXnSyoHqwes




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Leidiana Llerena (lilyteresita@aol.com) entered valid password.
    2020-06-08 - 6:14:50 PM GMT


    Web Form filled in by Leidiana Llerena (lilyteresita@aol.com)
    2020-06-08 - 6:15:58 PM GMT- IP address: 71.215.97.213


    Document emailed to Leidiana Llerena (lilyteresita@aol.com) for signature
    2020-06-08 - 6:16:02 PM GMT


    Email viewed by Leidiana Llerena (lilyteresita@aol.com)
    2020-06-08 - 6:17:15 PM GMT- IP address: 209.73.183.24


    E-signature verified by Leidiana Llerena (lilyteresita@aol.com)
    2020-06-08 - 6:17:24 PM GMT- IP address: 71.215.97.213


    Signed document emailed to Justin Swidler (jswidler@swartz-legal.com) and Leidiana Llerena
    (lilyteresita@aol.com)
    2020-06-08 - 6:17:24 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 116 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:   Joseph M. Kufner
                  Joseph M. Kufner (Jun 8, 2020 15:05 EDT)
                                                                             Jun 8, 2020

         Email: jkufner@yahoo.com




                                                             20
             Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 117 of 128


TIAA Settlement Agreement
Final Audit Report                                                           2020-06-08

  Created:             2020-06-08

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAbII80c3Q65k9JcUJPsnX_619lqoCyDpw




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Joseph M. Kufner (jkufner@yahoo.com) entered valid password.
    2020-06-08 - 7:04:35 PM GMT


    Web Form filled in by Joseph M. Kufner (jkufner@yahoo.com)
    2020-06-08 - 7:05:14 PM GMT- IP address: 171.159.194.12


    Document emailed to Joseph M. Kufner (jkufner@yahoo.com) for signature
    2020-06-08 - 7:05:18 PM GMT


    Email viewed by Joseph M. Kufner (jkufner@yahoo.com)
    2020-06-08 - 7:06:40 PM GMT- IP address: 69.147.93.95


    E-signature verified by Joseph M. Kufner (jkufner@yahoo.com)
    2020-06-08 - 7:07:25 PM GMT- IP address: 171.159.194.12


    Signed document emailed to Justin Swidler (jswidler@swartz-legal.com) and Joseph M. Kufner
    (jkufner@yahoo.com)
    2020-06-08 - 7:07:25 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 118 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:                                                              Jun 8, 2020
                  Paul Crowley (Jun 8, 2020 16:16 EDT)

         Email: Pcrowley432@gmail.com




                                                         20
             Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 119 of 128


TIAA Settlement Agreement
Final Audit Report                                                           2020-06-08

  Created:             2020-06-08

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAQ0yVoJVj_k7hrAqpB7qT0OdTezJVDuCa




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Paul Crowley (Pcrowley432@gmail.com) entered valid password.
    2020-06-08 - 8:13:32 PM GMT


    Web Form filled in by Paul Crowley (Pcrowley432@gmail.com)
    2020-06-08 - 8:16:01 PM GMT- IP address: 100.15.180.160


    Document emailed to Paul Crowley (Pcrowley432@gmail.com) for signature
    2020-06-08 - 8:16:05 PM GMT


    E-signature verified by Paul Crowley (Pcrowley432@gmail.com)
    2020-06-08 - 8:16:51 PM GMT- IP address: 100.15.180.160


    Signed document emailed to Justin Swidler (jswidler@swartz-legal.com) and Paul Crowley
    (Pcrowley432@gmail.com)
    2020-06-08 - 8:16:51 PM GMT


    Email viewed by Paul Crowley (Pcrowley432@gmail.com)
    2020-06-08 - 8:16:51 PM GMT- IP address: 100.15.180.160
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 120 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:   Thomas Reber
                  Thomas Reber (Jun 8, 2020 16:17 EDT)
                                                                             Jun 8, 2020

         Email: treber7@yahoo.com




                                                         20
             Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 121 of 128


TIAA Settlement Agreement
Final Audit Report                                                         2020-06-08

  Created:             2020-06-08

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAARu5hyhCLShupaaVfGA5XTNCMwO9zEH_




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Thomas Reber (treber7@yahoo.com) entered valid password.
    2020-06-08 - 8:13:45 PM GMT


    Web Form filled in by Thomas Reber (treber7@yahoo.com)
    2020-06-08 - 8:17:23 PM GMT- IP address: 107.77.216.196


    Document emailed to Thomas Reber (treber7@yahoo.com) for signature
    2020-06-08 - 8:17:29 PM GMT


    Email viewed by Thomas Reber (treber7@yahoo.com)
    2020-06-08 - 8:18:01 PM GMT- IP address: 107.77.216.196


    E-signature verified by Thomas Reber (treber7@yahoo.com)
    2020-06-08 - 8:18:06 PM GMT- IP address: 107.77.216.196


    Signed document emailed to Thomas Reber (treber7@yahoo.com) and Justin Swidler (jswidler@swartz-
    legal.com)
    2020-06-08 - 8:18:06 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 122 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:   WiLLIAM Reese
                  WiLLIAM Reese (Jun 8, 2020 11:08 EDT)
                                                                             Jun 8, 2020

         Email: bill.reese@yahoo.com




                                                          20
             Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 123 of 128


TIAA Settlement Agreement
Final Audit Report                                                           2020-06-08

  Created:             2020-06-08

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAARNJOZfZbdLVBFOgFxppFCJfYqlSdDiA8




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    WiLLIAM Reese (bill.reese@yahoo.com) entered valid password.
    2020-06-08 - 3:06:55 PM GMT


    Web Form filled in by WiLLIAM Reese (bill.reese@yahoo.com)
    2020-06-08 - 3:08:15 PM GMT- IP address: 66.66.13.232


    Document emailed to WiLLIAM Reese (bill.reese@yahoo.com) for signature
    2020-06-08 - 3:08:19 PM GMT


    Email viewed by WiLLIAM Reese (bill.reese@yahoo.com)
    2020-06-08 - 9:07:27 PM GMT- IP address: 107.77.223.43


    E-signature verified by WiLLIAM Reese (bill.reese@yahoo.com)
    2020-06-08 - 9:07:35 PM GMT- IP address: 107.77.223.43


    Signed document emailed to Justin Swidler (jswidler@swartz-legal.com) and WiLLIAM Reese
    (bill.reese@yahoo.com)
    2020-06-08 - 9:07:35 PM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 124 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:   David Gutfeld
                  David Gutfeld (Jun 8, 2020 20:52 EDT)
                                                                             Jun 8, 2020

         Email: david.gutfeld@gmail.com




                                                          20
             Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 125 of 128


TIAA Settlement Agreement
Final Audit Report                                                              2020-06-09

  Created:             2020-06-09

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAA3oIqguF7PbhLnRRJmW0aD0V2k25FZv2G




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    David Gutfeld (david.gutfeld@gmail.com) entered valid password.
    2020-06-09 - 0:52:12 AM GMT


    Web Form filled in by David Gutfeld (david.gutfeld@gmail.com)
    2020-06-09 - 0:52:52 AM GMT- IP address: 24.228.50.140


    Document emailed to David Gutfeld (david.gutfeld@gmail.com) for signature
    2020-06-09 - 0:52:56 AM GMT


    Email viewed by David Gutfeld (david.gutfeld@gmail.com)
    2020-06-09 - 0:53:13 AM GMT- IP address: 74.125.210.62


    E-signature verified by David Gutfeld (david.gutfeld@gmail.com)
    2020-06-09 - 0:53:17 AM GMT- IP address: 24.228.50.140


    Signed document emailed to Justin Swidler (jswidler@swartz-legal.com) and David Gutfeld
    (david.gutfeld@gmail.com)
    2020-06-09 - 0:53:17 AM GMT
      Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 126 of 128




       [SIGNATURES ON PAGES THAT FOLLOW]




TIAA Bank, N.A., Named Plaintiffs Richard Martin, Lori Lesser, Leidiana Llerena and David
Gutfeld (“Named Plaintiffs”), and Opt-in Plaintiffs Nicholas Borruso, Donald Degli, Bryan
Distefano, Christina Dove, Christine Fletcher, Cheryl Freeman, Christopher Gough, David
Harding, Omar Hassan, Donna Hutchinson, Ashley Messenger, Mohamed Monem, Linda
Munoz, Marc Nathan, Steve Orsak, Peter Schleider, Alan Schlossman, Julie Teitel, John
Weekes, Lawrence Zezima, Steven Zias, Philip Howell, Jeffrey Krueger, Stephen Albeck,
Stephen Barr, Robert Bachman, Michael Otto, Christopher Goodman, Paul Crowley, Lance
Wycoff, Matthew Ramsey, Yolanda Liu, Nick Pourakis, Jayne Timlin, Jennifer Stanley, Kevin
Dougherty, Elizabeth Hontz, Daniel Hayes, Anthony Alba, Andrew Riley, William Reese, Allen
Lewis, Cynthia Barker, David Wolfe, Thomas Reber, Brandon Tuten, Robert True, Guillermo
Cacho, Joseph Kufner and Benjamin Mitas ( “Opt-In Plaintiffs”) digital signatures follow, except
for those Opt-in Plaintiffs on whose behalf Plaintiff’s’ counsel have certified, as detailed below.




     Signature:   Bill Cacho
                  Bill Cacho (May 29, 2020 17:10 EDT)
                                                                             May 29, 2020

         Email: bcacho@comcast.net




                                                        20
             Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 127 of 128


TIAA Settlement Agreement
Final Audit Report                                                           2020-05-29

  Created:             2020-05-29

  By:                  Justin Swidler (jswidler@swartz-legal.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAnm3ApupARO2cofqphJon9_JygQ_6JMFr




"TIAA Settlement Agreement" History
    Web Form created by Justin Swidler (jswidler@swartz-legal.com)
    2020-05-27 - 2:20:34 AM GMT


    Bill Cacho (bcacho@comcast.net) entered valid password.
    2020-05-29 - 9:05:58 PM GMT


    Web Form filled in by Bill Cacho (bcacho@comcast.net)
    2020-05-29 - 9:10:55 PM GMT- IP address: 76.101.194.241


    Document emailed to Bill Cacho (bcacho@comcast.net) for signature
    2020-05-29 - 9:10:58 PM GMT


    Email viewed by Bill Cacho (bcacho@comcast.net)
    2020-05-29 - 9:15:28 PM GMT- IP address: 76.101.194.241


    E-signature verified by Bill Cacho (bcacho@comcast.net)
    2020-05-29 - 9:15:32 PM GMT- IP address: 76.101.194.241


    Signed document emailed to Justin Swidler (jswidler@swartz-legal.com) and Bill Cacho (bcacho@comcast.net)
    2020-05-29 - 9:15:32 PM GMT
Case 1:19-cv-01707-AJN Document 59-2 Filed 08/04/20 Page 128 of 128




                                  to
                                   o
